Exhibit 10.1

CONTINGENT VALUE RIGHTS AGREEMENT

by and between

WRIGHT MEDICAL GROUP, INC.

and

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

Dated as of [ — ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     1   

SECTION 1.1

  

Definitions

     1   

SECTION 1.2

  

Compliance and Opinions

     13   

SECTION 1.3

  

Form of Documents Delivered to Trustee

     13   

SECTION 1.4

  

Acts of Holders

     14   

SECTION 1.5

  

Notices, etc., to Trustee and Company

     15   

SECTION 1.6

  

Notice to Holders; Waiver

     15   

SECTION 1.7

  

Conflict with Trust Indenture Act

     16   

SECTION 1.8

  

Effect of Headings and Table of Contents

     16   

SECTION 1.9

  

Benefits of Agreement

     16   

SECTION 1.10

  

Governing Law

     16   

SECTION 1.11

  

Legal Holidays

     17   

SECTION 1.12

  

Separability Clause

     17   

SECTION 1.13

  

No Recourse Against Others

     17   

SECTION 1.14

  

Counterparts

     17   

SECTION 1.15

  

Acceptance of Trust

     18   

SECTION 1.16

  

Termination

     18   

ARTICLE 2 SECURITY FORMS

     18   

SECTION 2.1

  

Forms Generally

     18   

ARTICLE 3 THE SECURITIES

     19   

SECTION 3.1

  

Title and Payment Terms

     19   

SECTION 3.2

  

Registrable Form

     20   

SECTION 3.3

  

Execution, Authentication, Delivery and Dating

     21   

SECTION 3.4

  

Registration, Registration of Transfer and Exchange

     21   

SECTION 3.5

  

Mutilated, Destroyed, Lost and Stolen Securities

     24   

SECTION 3.6

  

Payments with Respect to CVRs

     25   

SECTION 3.7

  

Persons Deemed Owners

     25   

SECTION 3.8

  

Cancellation

     25   

SECTION 3.9

  

CUSIP Numbers

     25   

ARTICLE 4 THE TRUSTEE

     26   

SECTION 4.1

  

Certain Duties and Responsibilities

     26   



--------------------------------------------------------------------------------

SECTION 4.2

   Certain Rights of Trustee      27   

SECTION 4.3

   Not Responsible for Recitals or Issuance of Securities      28   

SECTION 4.4

   May Hold Securities      28   

SECTION 4.5

   Money Held in Trust      29   

SECTION 4.6

   Compensation and Reimbursement      29   

SECTION 4.7

   Disqualification; Conflicting Interests      29   

SECTION 4.8

   Corporate Trustee Required; Eligibility      30   

SECTION 4.9

   Resignation and Removal; Appointment of Successor      30   

SECTION 4.10

   Acceptance of Appointment of Successor      32   

SECTION 4.11

   Merger, Conversion, Consolidation or Succession to Business      32   

SECTION 4.12

   Preferential Collection of Claims Against Company      32   

ARTICLE 5 HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

     33   

SECTION 5.1

   Company to Furnish Trustee with Names and Addresses of Holders      33   

SECTION 5.2

   Preservation of Information; Communications to Holders      33   

SECTION 5.3

   Reports by Trustee      33   

SECTION 5.4

   Reports by Company      34   

SECTION 5.5

   Compliance Certificate      34   

ARTICLE 6 AMENDMENTS

     35   

SECTION 6.1

   Amendments without Consent of Holders      35   

SECTION 6.2

   Amendments with Consent of Holders      35   

SECTION 6.3

   Execution of Amendments      36   

SECTION 6.4

   Effect of Amendments; Notice to Holders      36   

SECTION 6.5

   Conformity with Trust Indenture Act      36   

SECTION 6.6

   Reference in Securities to Amendments      37   

ARTICLE 7 COVENANTS

     37   

SECTION 7.1

   Payment of Amounts, if any, to Holders      37   

SECTION 7.2

   Maintenance of Office or Agency      37   

SECTION 7.3

   Money for Security Payments to Be Held in Trust      38   

SECTION 7.4

   Certain Purchases and Sales      39   

SECTION 7.5

   Books and Records      39   

SECTION 7.6

   Audits      39   

SECTION 7.7

   Listing of CVRs      40   

SECTION 7.8

   Product Transfer      40   



--------------------------------------------------------------------------------

SECTION 7.9

   Milestones      41   

SECTION 7.10

   Notice of Breach      42   

SECTION 7.11

   Non-Use of Name      42   

ARTICLE 8 REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH

     42   

SECTION 8.1

   Breach Defined; Waiver of Breach      42   

SECTION 8.2

   Collection by the Trustee; the Trustee May Prove Payment Obligations      43
  

SECTION 8.3

   Application of Proceeds      45   

SECTION 8.4

   Suits for Enforcement      46   

SECTION 8.5

   Restoration of Rights on Abandonment of Proceedings      46   

SECTION 8.6

   Limitations on Suits by Holders      46   

SECTION 8.7

   Unconditional Right of Holders to Institute Certain Suits      47   

SECTION 8.8

   Powers and Remedies Cumulative; Delay or Omission Not Waiver of Breach     
47   

SECTION 8.9

   Control by Holders      47   

SECTION 8.10

   Waiver of Past Breaches      48   

SECTION 8.11

   The Trustee to Give Notice of Breach, But May Withhold in Certain
Circumstances      48   

SECTION 8.12

   Right of Court to Require Filing of Undertaking to Pay Costs      48   

ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE

     49   

SECTION 9.1

   Successor Person Substituted      49   

SECTION 9.2

   Opinion of Counsel to the Trustee      49   

SECTION 9.3

   Successors      50   

ARTICLE 10 SUBORDINATION

     50   

SECTION 10.1

   Agreement to Subordinate      50   

SECTION 10.2

   Liquidation; Dissolution; Bankruptcy      50   

SECTION 10.3

   When Distribution Must be Paid Over      51   

SECTION 10.4

   Notice by Company      51   

SECTION 10.5

   Subrogation      51   

SECTION 10.6

   Relative Rights      51   

SECTION 10.7

   Subordination May Not be Impaired by the Company      52   

SECTION 10.8

   Distribution or Notice to the Representative      52   

SECTION 10.9

   Rights of the Trustee      52   

SECTION 10.10

   Authorization to Effect Subordination      53   



--------------------------------------------------------------------------------

SECTION 10.11

   Amendments      53   

ARTICLE 11 PURCHASE OF SECURITIES UPON CVR FAILURE EVENT

     53   

SECTION 11.1

   Notice of Trustee      53   

SECTION 11.2

   Notice of Failure Purchase      53   

SECTION 11.3

   Effect of Failure Purchase Notice      54   

SECTION 11.4

   Deposit of Failure Purchase Price      54   

SECTION 11.5

   Failure Purchase by the Company      55   

Annex A — Form of CVR Certificate/Global Security

 

Note:   This table of contents shall not, for any purpose, be deemed to be a
part of this CVR Agreement.



--------------------------------------------------------------------------------

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [—] (this “CVR Agreement”),
by and between Wright Medical Group, Inc., a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC, a New York limited
liability trust company, as trustee (the “Trustee”), in favor of each person who
from time to time holds one or more Contingent Value Rights (the “Securities” or
“CVRs” and, each individually, a “Security” or a “CVR”) to receive cash payments
in the amounts and subject to the terms and conditions set forth herein.

W I T N E S S E T H:

WHEREAS, this CVR Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of November 19, 2012 (the “Merger Agreement”), by and among
the Company, Achilles Merger Subsidiary, Inc., a Delaware corporation and wholly
owned Subsidiary of the Company (“Merger Sub”), Achilles Acquisition Subsidiary,
LLC, a Delaware limited liability company and a wholly owned Subsidiary of the
Company, and BioMimetic Therapeutics, Inc., a Delaware corporation
(“BioMimetic”);

WHEREAS, pursuant to the Merger Agreement, BioMimetic shall merge with Merger
Sub (the “Merger”);

WHEREAS, the CVRs shall be issued in accordance with and pursuant to the terms
of the Merger Agreement; and

WHEREAS, a registration statement on Form S-4 (No. 333-XXXXXX) (the
“Registration Statement”) with respect to the CVRs has been prepared and filed
by the Company with the Commission (as defined below) and has become effective
in accordance with the Securities Act of 1933, as amended (the “Securities
Act”).

NOW, THEREFORE, in consideration of the foregoing premises and the consummation
of the transactions contemplated by the Merger Agreement, it is covenanted and
agreed, for the equal and proportionate benefit of all Holders, as follows:

ARTICLE 1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 1.1 Definitions. For all purposes of this CVR Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this ARTICLE 1 have the meanings assigned to them in
this Article, and include the plural as well as the singular;

(b) all accounting terms used herein and not expressly defined herein shall,
except as otherwise noted, have the meanings assigned to such terms in
accordance with applicable Accounting Standards, where “Accounting Standards”
means generally accepted accounting principals in the U.S., consistently
applied, or, to the extent the Company adopts International Financial Reporting
Standards (“IFRS”), IFRS consistently applied;



--------------------------------------------------------------------------------

(c) all capitalized terms used in this CVR Agreement without definition shall
have the respective meanings ascribed to them in the Merger Agreement;

(d) all other terms used herein which are defined in the Trust Indenture Act (as
defined herein), either directly or by reference therein, have the respective
meanings assigned to them therein; and

(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this CVR Agreement as a whole and not to any particular Article,
Section or other subdivision.

“BioMimetic” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Act” shall have the meaning set forth in SECTION 1.4(a) of this CVR Agreement.

“Acting Holders” means, at the time of determination, Holders of at least thirty
percent (30%) of the Outstanding CVRs.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary that apply to such transfer or exchange.

“Approval Milestone” means receipt by the Company or one of its Affiliates of
the first FDA Approval of AUGMENT Bone Graft based on the AUGMENT PMA.

“Approval Milestone Payment” means three dollars and fifty cents ($3.50) per
CVR.

“Approval Milestone Payment Date” means, with respect to the Approval Milestone,
either (i) the Closing Date, if such Milestone is achieved prior to the Closing
Date, or (ii) the date that is twenty (20) Business Days following the date of
the achievement of such Milestone.

“Approval Record Date” shall have the meaning set forth in SECTION 3.1(d) of
this CVR Agreement.

“AUGMATRIX Bone Graft” means that certain medical device that is described in
the Company’s 510(k) No. 051775, including any medical device that is sold by
the Company, its Affiliates and/or licensees prior to the Termination Date
outside the United States.

“AUGMENT Bone Graft” means that certain medical device that is described in the
AUGMENT PMA, including any such medical device that is sold by the Company, its
Affiliates and/or licensees prior to the Termination Date outside the United
States.

 

2



--------------------------------------------------------------------------------

“AUGMENT Chronic Tendinopathy” means that certain medical device that is
described in the Company’s Investigational New Drug application No. 109460, as
it may be further amended or supplemented, including any such medical device
that is sold by the Company, its Affiliates and/or licensees prior to the
Termination Date outside the United States.

“AUGMENT Injectable” means that certain medical device that is described in the
Company’s Investigational Device Exemption application No. G090133, as it may be
further amended or supplemented, including any such medical device that is sold
by the Company, its Affiliates and/or licensees prior to the Termination Date
outside the United States.

“AUGMENT PMA” means the Company’s amended pre-market approval application no.
P100006 submitted to the FDA on June 28, 2012, as it may be further amended or
supplemented prior to the Termination Date.

“Board of Directors” means the board of directors of the Company or any other
body performing similar functions, or any duly authorized committee of that
board.

“Board Resolution” means a copy of a resolution certified by the Chairman of the
Board of Directors, the Chief Executive Officer of the Company or the Secretary
to the Board of Directors, to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification, and
delivered to the Trustee.

“Breach” shall have the meaning set forth in SECTION 8.1 of this CVR Agreement.

“Breach Interest Rate” means a per annum rate equal to the prime rate of
interest quoted by Bloomberg, or similar reputable data source, plus three
percent (3%), calculated daily on the basis of a three hundred sixty-five
(365) day year or, if lower, the highest rate permitted under applicable Law.

“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in the city of New York, New York are not authorized or
obligated by Law or executive order to close and, if the CVRs are listed on a
national securities exchange, electronic trading network or other suitable
trading platform, such exchange, electronic network or other trading platform is
open for trading.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combination Product” means (1) any product comprised of a Product and any other
drug, device, or biologic (as each such term is defined by FDA or other relevant
Governmental Entity) that is physically, chemically, or otherwise combined or
mixed and produced as a single entity; or (2) a Product packaged with any other
drug, device, or biologic (as each such term is defined by FDA or other relevant
Governmental Entity) and sold as a single unit for a single price.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

3



--------------------------------------------------------------------------------

“Company” means the Person named as the “Company” in the preamble of this CVR
Agreement, until a successor Person shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Company” shall mean
such successor Person.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the chairman of the Board of Directors, the Chief
Executive Officer, a president or any vice president, or any other person duly
authorized to act on behalf of the Company for such purpose or for any general
purpose, and delivered to the Trustee.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this CVR Agreement is located at 6201
15th Avenue, Brooklyn, New York 11219.

“CVRs” shall have the meaning set forth in the Preamble of this CVR Agreement.

“CVR Agreement” shall have the meaning set forth in the Preamble of this CVR
Agreement.

“CVR Certificate” means a certificate other than a Global Security representing
any of the CVRs.

“CVR Failure Date” means any date on which both of the following conditions are
met: (a) the Approval Milestone has not been achieved and (b) the volume
weighted average price paid per Security for all Securities traded over the
forty-five (45) trading days prior to such date is less than ten cents ($0.10).

“CVR Payment” means a Product Sales Milestone Payment or the Approval Milestone
Payment.

“CVR Shortfall” shall have the meaning set forth in SECTION 7.6(b) of this CVR
Agreement.

“Depositary” shall have the meaning set forth in SECTION 3.2 of this CVR
Agreement.

“Diligent Efforts” means, with respect to any Product and subject to SECTION 7.9
below, efforts of a Person to carry out its obligations, using such efforts and
employing such resources normally used by Persons in the medical device business
similar in size and resources to Parent, in the exercise of their reasonable
business discretion, relating to development, seeking regulatory approval of or
commercializing, as applicable, a similar product, that is of similar market
potential and at a similar development stage, regulatory stage or
commercialization stage, taking into account issues of market exclusivity
(including patent coverage), product profile, including efficacy, safety, and
convenience, actual product labeling, the competitiveness of alternate products
in the marketplace or under development, the regulatory environment and the
profitability of the applicable product (including pricing and reimbursement
status achieved) consistent with publicly reported financial statements and
other relevant factors, including financial, technical, legal, scientific and/or
medical factors.

 

4



--------------------------------------------------------------------------------

“Direct Registration Securities” means Securities, the ownership of which is
recorded on the Direct Registration System. The terms “deliver,” “execute,”
“issue,” “register,” “surrender,” “transfer” or “cancel,” when used with respect
to Direct Registration Securities, shall refer to an entry or entries or an
electronic transfer or transfers in the Direct Registration System.

“Direct Registration System” means the system for the uncertificated
registration of ownership of securities established by the Security Registrar
and utilized by the Security Registrar pursuant to which the Security Registrar
may record the ownership of the CVRs without the issuance of a certificate,
which ownership shall be evidenced by periodic statements issued by the Security
Registrar to the Holders entitled thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Documents” shall have the meaning set forth in SECTION 5.4 of this
CVR Agreement.

“Existing Licenses” means those licenses and related agreements (for so long as
they are in effect) with respect to any Product granted by or to BioMimetic or
its Affiliates to or from third parties (other than the Company or its
Affiliates) as in effect immediately prior to the consummation of the Merger.

“Failure Purchase” shall have the meaning set forth in SECTION 11.1 of this CVR
Agreement.

“Failure Purchase Eligibility Date” means any CVR Failure Date that occurs on or
after the third anniversary of Closing.

“Failure Purchase Date” shall have the meaning set forth in SECTION 11.1 of this
CVR Agreement.

“Failure Purchase Notice” shall have the meaning set forth in SECTION 11.2 of
this CVR Agreement.

“Failure Purchase Offer” shall have the meaning set forth in SECTION 11.1 of
this CVR Agreement.

“Failure Purchase Price” shall have the meaning set forth in SECTION 11.5 of
this CVR Agreement.

“FDA” means the United States Food and Drug Administration or any successor
agency.

“FDA Approval” means the approval by the FDA of a premarket approval application
to market and sell a Product, as evidenced by the publication of such approval
by the FDA.

“Global Securities” means global securities in registered form, substantially in
the form set forth in Annex A.

 

5



--------------------------------------------------------------------------------

“Governmental Entity” means any domestic (federal or state), or foreign court,
commission, governmental body, regulatory or administrative agency or other
political subdivision thereof.

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“IFRS” shall have the meaning set forth in SECTION 1.1(b) of this CVR Agreement.

“Indemnitee” shall have the meaning set forth in SECTION 4.6(c) of this CVR
Agreement.

“Independent Accountant” shall have the meaning set forth in SECTION 7.6(a) of
this CVR Agreement.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

“Junior Obligations” shall have the meaning set forth in SECTION 10.1.

“Law” means any foreign, federal, state, local or municipal laws, rules,
judgments, orders, regulations, statutes, ordinances, codes, decisions,
injunctions, decrees, international treaties and conventions or requirements of
any Governmental Entity.

“Marketed Product” means a Product: (a) that has received marketing approval in
the applicable jurisdiction from the relevant Governmental Entity; and (b) for
which commercial sales have been initiated in such jurisdiction prior to the
date of execution of this CVR Agreement or for which the Company and/or its
Affiliates elect, in their sole discretion, to initiate commercial sales in such
jurisdiction after the date of execution of this CVR Agreement and prior to the
Termination Date.

“Merger” shall have the meaning set forth in the Recitals of this CVR Agreement.

“Merger Agreement” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Merger Sub” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Milestone” means any of the Approval Milestone or any Product Sales Milestone.

“Officer’s Certificate” when used with respect to the Company means a
certificate signed by the Chief Executive Officer, a president or any vice
president, the Chief Financial Officer or any other person duly authorized to
act on behalf of the Company for such purpose or for any general purpose.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company.

 

6



--------------------------------------------------------------------------------

“Outstanding” when used with respect to Securities (“Outstanding Securities”)
means, as of the date of determination, all Securities theretofore authenticated
and delivered under this CVR Agreement, except: (a) Securities theretofore
cancelled by the Trustee or delivered to the Trustee for cancellation and
(b) Securities in exchange for or in lieu of which other Securities have been
authenticated and delivered pursuant to this CVR Agreement, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands the Securities are valid obligations of the Company; provided,
however, that in determining whether the Holders of the requisite Outstanding
Securities have given any request, demand, authorization, direction, consent,
waiver or other action hereunder, Securities owned by the Company or any
Affiliate of the Company, whether held as treasury securities or otherwise,
shall be disregarded and deemed not to be Outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such request, demand, authorization, direction, consent, waiver or other action,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded (but the Trustee need not confirm or investigate
the accuracy of mathematical calculations or other facts stated in such request,
demand, authorization, direction, consent, waiver or other action).

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

“Party” shall mean the Trustee, the Company and/or Holder(s), as applicable.

“Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to SECTION 3.1 of this CVR Agreement, if any, on any
Securities on behalf of the Company.

“Payment Date” means a Product Sales Milestone Payment Date or the Approval
Milestone Payment Date or any date as shall be required for any CVR Shortfall
payment pursuant to the review procedure set forth in SECTION 7.6 of this CVR
Agreement.

“Permitted Junior Securities” shall have the meaning set forth in SECTION
10.2(a).

“Person” means any individual, corporation, partnership, joint venture,
association, joint­stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

“Product” means any of the following medical products: (a) AUGMENT Bone Graft;
(b) AUGMENT Injectable; (c) AUGMATRIX Bone Graft; (d) AUGMENT Chronic
Tendinopathy; or (e) any other medical product that the Company, in its sole
discretion, elects to offer for sale in any jurisdiction and that: (i) contains
recombinant human platelet-derived growth factor BB; and (ii) is covered by
patents or utilizes proprietary know-how that was owned or controlled by
Achilles immediately prior to the execution of this CVR Agreement.

“Product Disposition Transaction” shall have the meaning set forth in SECTION
7.8 of this CVR Agreement.

 

7



--------------------------------------------------------------------------------

“Product Sales” means:

(a) the aggregate gross amounts invoiced for any Product sold by the Company,
its Affiliates or licensees of the Company or its Affiliates to third parties
(other than the Company, its Affiliates or licensees of the Company and its
Affiliates), including to distributors and end-users, less the following items
(i) through (v) below as applicable to such Product sales to the extent actually
taken or incurred with respect to such sales ( “Permitted Deductions”) and all
in accordance with standard allocation procedures, allowance methodologies and
the Accounting Standards (except as otherwise provided below):

(i) credits or allowances for returns, rejections or recalls (due to spoilage,
damage, expiration of useful life or otherwise), retroactive price reductions or
billing corrections;

(ii) separately itemized invoiced freight, postage, shipping and insurance,
handling and other transportation costs;

(iii) sales, use, value added and other similar taxes (excluding income taxes),
tariffs, customs duties, surcharges and other governmental charges levied on the
production, sale, transportation, delivery or use of any Product that are
incurred at time of sale or are directly related to the sale;

(iv) any quantity, cash or other trade discounts, rebates, returns, refunds,
charge backs, fees, credits or allowances (including amounts incurred in
connection with government-mandated rebate and discount programs, third party
rebates and charge backs, and hospital buying group/group purchasing
organization administration fees and payor organizations), distribution fees,
sales commissions paid to third parties, retroactive price reductions and
billing corrections (collectively, “Discounts”), excluding any discounts on
Products that are not in the ordinary course of business of the Company, its
Affiliates or licensees, as applicable, that are offered solely to benefit the
Company’s, or its applicable Affiliate’s or licensee’s, other products or
services to the detriment of Product Sales or any discounts on Products that are
implemented in bad faith for the purpose of reducing Product Sales; and

(v) deductions for bad debts (which adjustment shall be based on actual bad
debts incurred, net of any recoveries of previously written off bad debts from
current or prior reporting periods).

Sales or other commercial dispositions of any Product among the Company, its
Affiliates and licensees of the Company or its Affiliates shall be excluded from
the computation of Product Sales, except where such an Affiliate or licensee is
an end-user of such Product. Notwithstanding any other provision of this CVR
Agreement, the following shall not be included in Product Sales: the use,
transfer or other disposition of a Product at or below cost in connection with
research and/or development, clinical trials, compassionate use programs, for
use as samples, or as donations to non-profit institutions or government
agencies; provided that to the extent the Company is reimbursed by a third-party
payor for any of the foregoing, such reimbursements will be included in Product
Sales.

 

8



--------------------------------------------------------------------------------

Subject to the foregoing, if a Product is sold or otherwise commercially
disposed of for consideration other than cash or in a transaction that is not at
arm’s-length between the buyer and the seller, then the gross amount to be
included in the calculation of Product Sales shall be the amount that would have
been invoiced had the transaction been conducted at arm’s­length and for cash.
Such amount that would have been invoiced shall be determined, wherever
possible, by reference to the average selling price of such Product in
arm’s-length transactions during the relevant calendar month and in the relevant
jurisdiction.

Notwithstanding the foregoing, in the event that a Product is sold as a
Combination Product (a “Combination Sale”), the Product Sales amount for the
Product sold in such a Combination Sale shall be determined as follows:

(i) By multiplying the gross amount invoiced for the Combination Sale (less all
Permitted Deductions) by the fraction A/C where A is the average selling price
charged by the Company, its Affiliates or licensees of the Company or its
Affiliates for such Product sold separately in such jurisdiction during such
period, and C is the average selling price charged by the Company, its
Affiliates or licensees of the Company or its Affiliates in such jurisdiction
for such Combination Product during such period.

(ii) In the event that the Company, its Affiliates or licensees of the Company
and its Affiliates do not sell during such period the Product included in a
Combination Sale as a separate product in the jurisdiction where such
Combination Sale occurs, but there are separate sales during such period of all
of the other products or active ingredients/components, as the case may be,
included in the Combination Sale in such jurisdiction, the calculation of
Product Sales resulting from such Combination Sale shall be determined by
multiplying the gross amount invoiced for the Combination Product (less all
Permitted Deductions) by the fraction (C-D)/C, where C is the average selling
price charged by the Company, its Affiliates or licensees of the Company or its
Affiliates in such jurisdiction for such Combination Product during such period,
and D is the aggregate of the average selling price(s) charged by the Company,
its Affiliates or licensees of the Company or its Affiliates, as applicable, in
such jurisdiction, of such other product(s) or active ingredients/components, as
the case may be, included in the Combination Product and sold separately in such
jurisdiction during such period.

If the calculation of Product Sales resulting from a Combination Sale in a
jurisdiction cannot be determined by either of the foregoing methods, the
calculation of Product Sales for such Combination Sale shall be calculated in a
manner determined by the Company in good faith based upon the relative value of
the active components of such Combination Product.

“Product Sales Milestone” means each of (a) Product Sales Milestone #1 and
(b) Product Sales Milestone #2.

“Product Sales Milestone #1” means the first calendar month prior to the
Termination Date in which the aggregate Product Sales during the consecutive
twelve (12) month period ending on the last day of such calendar month equals or
exceeds a total of forty million dollars ($40,000,000).

 

9



--------------------------------------------------------------------------------

“Product Sales Milestone #2” means the first calendar month prior to the
Termination Date in which the aggregate Product Sales during the consecutive
twelve (12) month period ending on the last day of such calendar month equals or
exceeds a total of seventy million dollars ($70,000,000), provided that Product
Sales that occur in a period or any portion thereof in which Product Sales
Milestone #1 is achieved may be included in the calculation of Product Sales for
determining whether Product Sales Milestone #2 has been achieved.

“Product Sales Milestone Payment” means (a) one dollar and fifty cents ($1.50)
per CVR with respect to achieving Product Sales Milestone #1 and (b) one dollar
and fifty cents ($1.50) per CVR with respect to achieving Product Sales
Milestone #2.

“Product Sales Milestone Payment Date” means, with respect to each Product Sales
Milestone, the date that is twenty (20) Business Days following notice of the
achievement of such Product Sales Milestone in the applicable Product Sales
Statement; provided, however, (a) if Product Sales Milestone #1 is achieved
during a consecutive twelve (12) month period that ends on the last day of a
calendar month that is prior to [            ][date that is 24 months
post-closing to be inserted], then the Product Sales Milestone Payment Date for
Product Sales Milestone #1 shall be on the later of (i)                     or
(ii) twenty (20) Business Days following notice of the achievement of Product
Sales Milestone #1, and (b) if Product Sales Milestone #2 is achieved during a
consecutive twelve (12) month period that ends on the last day of a calendar
month that is prior to [                    ][date that is 36 months
post-closing to be inserted], then the Product Sales Milestone Payment Date for
Product Sales Milestone #2 shall be the later of (i)             or (ii) twenty
(20) Business Days following notice of the achievement of Product Sales
Milestone #2.

“Product Sales Statement” means, with respect to each calendar month (or part
thereof) occurring prior to the Termination Date, the written statement of the
Company, certified by the Chief Financial Officer of the Company and setting
forth with reasonable detail:

(a) the aggregate Product Sales during such calendar month and the eleven (11)
immediately preceding calendar months;

(b) to the extent that Product Sales during an applicable period are determined
based on Product Sales of a Combination Product for such period, the method of
determining the Product Sales of the Combination Product attributable to the
Product in accordance with the definition of Product Sales;

(c) to the extent that sales for a Product for an applicable period are recorded
in currencies other than United States dollars, the exchange rates used for
conversion of such foreign currency into United States dollars; and

(d) notice of whether any Product Sales Milestone has been achieved during the
applicable reporting period.

The amounts in the Product Sales Statement shall be calculated in accordance
with Accounting Standards and shall be derived from and consistent with the
audited financial statements contained in the reports filed with the Trustee
pursuant to subsection (a)(i) or (a)(ii) of SECTION 5.4 of this CVR Agreement.

 

10



--------------------------------------------------------------------------------

“PSM Record Date” shall have the meaning set forth in SECTION 3.1(c) of this CVR
Agreement.

“Registration Statement” shall have the meaning set forth in the Recitals of
this CVR Agreement.

“Responsible Officer” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his or her knowledge of and familiarity with the
particular subject.

“Securities” shall have the meaning set forth in the Preamble of this CVR
Agreement.

“Securities Act” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Security Register” shall have the meaning set forth in SECTION 3.4(a) of this
CVR Agreement.

“Security Registrar” shall have the meaning set forth in SECTION 3.4(a) of this
CVR Agreement.

“Senior Obligations” means the principal of, premium (if any), interest
(including, without limitation, any interest accruing subsequent to the filing
of a petition of bankruptcy at the rate provided for in the documentation with
respect thereto, whether or not such interest is an allowed claim under
applicable Law) on the following existing or future obligations of the Company,
and all other amounts owing thereon, (i) with respect to borrowed money,
(ii) evidenced by notes, debentures, bonds or other similar debt instruments,
(iii) with respect to the net obligations owed under interest rate swaps or
similar agreements or currency exchange transactions, (iv) reimbursement
obligations in respect of letters of credit and similar obligations, (v) in
respect of capital leases, or (vi) guarantees in respect of obligations referred
to in clauses (i) through (v) above; unless, in any case, the instrument
creating or evidencing the same or pursuant to which the same is outstanding
provides that such obligations are pari passu to or subordinate in right of
payment to the Securities.

Notwithstanding the foregoing, “Senior Obligations” shall not include:

(a) Junior Obligations (as defined in SECTION 10.1);

(b) trade debt incurred in the ordinary course of business;

(c) any intercompany indebtedness between the Company and any of its
Subsidiaries or Affiliates;

(d) indebtedness of the Company that is subordinated in right of payment to
Senior Obligations;

 

11



--------------------------------------------------------------------------------

(e) indebtedness or other obligations of the Company that by its terms ranks
equal or junior in right of payment to the Junior Obligations;

(f) indebtedness of the Company that, by operation of Law, is subordinate to any
general unsecured obligations of the Company;

(f) indebtedness evidenced by any guarantee of indebtedness ranking equal or
junior in right of payment to the Junior Obligations;

(g) indebtedness consisting of the deferred purchase price for property or
services, including earn-out and milestone payments and contingent value rights;
or

(h) indebtedness that is contractually non-recourse to the general credit of the
Company.

“Series A Contingent Value Rights” shall have the meaning set forth in SECTION
3.1(b) of this CVR Agreement.

“Shortfall Interest Rate” means a per annum rate equal to the prime rate of
interest quoted by Bloomberg, or similar reputable data source, plus two percent
(2%), calculated daily on the basis of a three hundred sixty-five (365) day year
or, if lower, the highest rate permitted under applicable Law.

“Shortfall Report” shall have the meaning set forth in SECTION 7.6(b) of this
CVR Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent (50%) of the total voting power of shares of Voting
Securities is at the time owned or controlled, directly or indirectly, by:
(a) such Person; (b) such Person and one or more Subsidiaries of such Person; or
(c) one or more Subsidiaries of such Person.

“Tax” means any federal, state, local or foreign income, profits, gross
receipts, license, payroll, employment, severance, stamp, occupation, premium,
windfall profits, environmental, customs duty, capital stock, franchise, sales,
social security, unemployment, disability, use, property, withholding, excise,
transfer, registration, production, value added, alternative minimum, occupancy,
estimated or any other tax of any kind whatsoever, together with any interest,
penalty or addition thereto, imposed by any Governmental Entity responsible for
the imposition of any such tax, whether disputed or not.

“Termination Date” means the earlier of (a)                     [6th anniversary
of closing date of Merger Agreement to be inserted] and (b) the Payment Date for
Product Sales Milestone #2.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time.

 

12



--------------------------------------------------------------------------------

“Trustee” means the Person named as the “Trustee” in the preamble of this CVR
Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Trustee” shall mean
such successor Trustee.

“Voting Securities” means securities or other interests having voting power, or
the right, to elect or appoint a majority of the directors, or any Persons
performing similar functions, irrespective of whether or not stock or other
interests of any other class or classes shall have or might have voting power or
any right by reason of the happening of any contingency.

SECTION 1.2 Compliance and Opinions.

(a) Upon any application or request by the Company to the Trustee to take any
action under any provision of this CVR Agreement, the Company shall furnish to
the Trustee an Officer’s Certificate stating that, in the opinion of the signor,
all conditions precedent, if any, provided for in this CVR Agreement relating to
the proposed action have been complied with and an Opinion of Counsel stating,
subject to customary exceptions, that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that, in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this CVR Agreement relating to such
particular application or request, no additional certificate or opinion need be
furnished.

(b) Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this CVR Agreement shall include: (i) a statement that
each individual signing such certificate or opinion has read such covenant or
condition and the definitions herein relating thereto; (ii) a brief statement as
to the nature and scope of the examination or investigation upon which the
statements or opinions contained in such certificate or opinion are based;
(iii) a statement that, in the opinion of each such individual, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (iv) a statement as to whether, in the opinion of each
such individual, such condition or covenant has been complied with.

SECTION 1.3 Form of Documents Delivered to Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

(b) Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Company stating that
the information with respect to such factual matters is in the possession of the
Company.

 

13



--------------------------------------------------------------------------------

(c) Any certificate, statement or opinion of an officer of the Company or of
counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Company. Any certificate or opinion of any
independent firm of public accountants filed with the Trustee shall contain a
statement that such firm is independent.

(d) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this CVR Agreement, they may, but need not, be consolidated
and form one instrument.

SECTION 1.4 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this CVR Agreement to be given or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this CVR
Agreement and (subject to SECTION 4.1) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this SECTION 1.4. The Company may
set a record date for purposes of determining the identity of Holders entitled
to vote or consent to any action by vote or consent authorized or permitted
under this CVR Agreement, which date shall be no greater than ninety (90) days
and no less than ten (10) days prior to the date of such vote or consent to any
action by vote or consent authorized or permitted under this CVR Agreement. If
not previously set by the Company, (i) the record date for determining the
Holders entitled to vote at a meeting of the Holders shall be the date preceding
the date notice of such meeting is mailed to the Holders, or if notice is not
given, on the day next preceding the day such meeting is held, and (ii) the
record date for determining the Holders entitled to consent to any action in
writing without a meeting shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to
the Company. If a record date is fixed, those Persons who were Holders of
Securities at such record date (or their duly designated proxies), and only
those Persons, shall be entitled to take such action by vote or consent or,
except with respect to clause (d) below, to revoke any vote or consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such vote or consent shall be valid or effective for more than
one hundred twenty (120) days after such record date.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Trustee deems
sufficient.

 

14



--------------------------------------------------------------------------------

(c) The ownership of Securities shall be proved by the Security Register.
Neither the Company nor the Trustee nor any agent of the Company or the Trustee
shall be affected by any notice to the contrary.

(d) At any time prior to (but not after) the evidencing to the Trustee, as
provided in this SECTION 1.4, of the taking of any action by the Holders of the
Securities specified in this CVR Agreement in connection with such action, any
Holder of a Security the serial number of which is shown by the evidence to be
included among the serial numbers of the Securities the Holders of which have
consented to such action may, by filing written notice at the Corporate Trust
Office and upon proof of holding as provided in this SECTION 1.4, revoke such
action so far as concerns such Security. Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security or the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, suffered or omitted to
be done by the Trustee, any Paying Agent or the Company in reliance thereon,
whether or not notation of such action is made upon such Security.

SECTION 1.5 Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this CVR Agreement to be made upon, given or
furnished to, or filed with:

(a) the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed, in writing, to or with the
Trustee at its Corporate Trust Office; or

(b) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Company addressed to it at Wright Medical Group, Inc., 5677 Airline Road,
Arlington, Tennessee 38002, Attention: General Counsel, or at any other address
previously furnished in writing to the Trustee by the Company.

SECTION 1.6 Notice to Holders; Waiver.

(a) Where this CVR Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at the Holder’s address as it appears in the Security Register,
not later than the latest date, and not earlier than the earliest date,
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where this CVR Agreement provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

15



--------------------------------------------------------------------------------

(b) In case by reason of the suspension of regular mail service or by reason of
any other cause, it shall be impracticable to mail notice of any event as
required by any provision of this CVR Agreement, then any method of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

SECTION 1.7 Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with another provision hereof which is required to be
included in this CVR Agreement by any of the provisions of the Trust Indenture
Act, such required provision shall control. Nothing herein shall be deemed an
admission of, or agreement by, the Company and the Trustee that the Trust
Indenture Act applies to this CVR Agreement.

SECTION 1.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

SECTION 1.9 Benefits of Agreement. Nothing in this CVR Agreement or in the
Securities, express or implied, shall give to any Person (other than the Parties
hereto and their successors hereunder, any Paying Agent and the Holders) any
benefit or any legal or equitable right, remedy or claim under this CVR
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for sole benefit of the Parties hereto and their
successors, any Paying Agent and of the Holders.

SECTION 1.10 Governing Law. THIS CVR AGREEMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING
OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION
WITH THIS CVR AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS CVR AGREEMENT) OR
THE SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF. EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR
ACCEPTANCE OF THE SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT IN THE STATE OF DELAWARE OR THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE IN RESPECT OF ALL CLAIMS OR CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON,

 

16



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN
CONNECTION WITH THIS CVR AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS CVR
AGREEMENT), OR THE SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE COMPANY AND THE TRUSTEE AGREES THAT PROCESS MAY BE SERVED
UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF DELAWARE FOR SUCH
PERSONS. EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS CVR AGREEMENT (A) THE DEFENSE
OF SOVEREIGN IMMUNITY, (B) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN THE FAILURE TO
SERVE PROCESS IN ACCORDANCE WITH THIS SECTION 1.10, (C) THAT IT OR ITS PROPERTY
IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL
PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF
JUDGMENT OR OTHERWISE), AND (D) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW THAT (I) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (II) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER AND (III) THIS CVR AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURTS.

SECTION 1.11 Legal Holidays. In the event that a Payment Date shall not be a
Business Day, then (notwithstanding any provision of this CVR Agreement or the
Securities to the contrary) payment on the Securities need not be made on such
date, but may be made, without the accrual of any interest thereon, on the next
succeeding Business Day with the same force and effect as if made on such
Payment Date.

SECTION 1.12 Separability Clause. In the event any provision in this CVR
Agreement or in the CVRs shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

SECTION 1.13 No Recourse Against Others. A director, officer or employee, as
such, of the Company or an Affiliate of the Company or the Trustee shall not
have any liability for any obligations of the Company or the Trustee under the
Securities or this CVR Agreement or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security each
Holder waives and releases all such liability. The waiver and release are part
of the consideration for the issue of the Securities.

SECTION 1.14 Counterparts. This CVR Agreement shall be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this CVR Agreement.

 

17



--------------------------------------------------------------------------------

SECTION 1.15 Acceptance of Trust. American Stock Transfer & Trust Company, LLC,
the Trustee named herein, hereby accepts the trusts in this CVR Agreement
declared and provided, upon the terms and conditions set forth herein.

SECTION 1.16 Termination. This CVR Agreement shall terminate and be of no
further force or effect, and the parties hereto shall have no liability
hereunder, at 5:00 p.m., New York City time, on the Termination Date, provided
that if any Milestone has been achieved on or prior to the Termination Date, but
the associated CVR Payment has not been paid on or prior to the Termination
Date, this CVR Agreement shall not terminate until such CVR Payment has been
paid in full in accordance with the terms of the CVR Agreement; provided further
that the obligations of the Parties to this CVR Agreement set forth in SECTIONS
4.6 and 7.6 and the obligation of the Company to pay any CVR Payment that is due
in accordance with the terms of this CVR Agreement shall survive termination of
this CVR Agreement in accordance with its terms and provided further that no
termination of this CVR Agreement shall be deemed to affect the rights of the
parties set forth in ARTICLE 8 to bring suit in the case of a Breach occurring
prior to such Termination Date.

ARTICLE 2

SECURITY FORMS

SECTION 2.1 Forms Generally.

(a) The Global Securities, CVR Certificates, if any, and the Trustee’s
certificate of authentication shall be in substantially the forms set forth in
Annex A, attached hereto and incorporated herein by this reference, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this CVR Agreement and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may be required to comply with the rules of any securities exchange or as may
be required by Law or any rule or regulation pursuant thereto, all as may be
determined by the officers executing such Global Securities or CVR Certificates,
as evidenced by their execution of the Global Securities or CVR Certificates.
Any portion of the text of any Global Security or CVR Certificate may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Global Security or CVR Certificate.

(b) The Global Securities and CVR Certificates, if any, shall be typewritten,
printed, lithographed or engraved on steel engraved borders or produced by any
combination of these methods or may be produced in any other manner permitted by
the rules of any securities exchange on which the Securities may be listed, all
as determined by the officers executing such Securities, as evidenced by their
execution of such Securities.

 

18



--------------------------------------------------------------------------------

(c) The Direct Registration Securities shall be uncertificated and shall be
evidenced by the Direct Registration System maintained by the Security
Registrar.

ARTICLE 3

THE SECURITIES

SECTION 3.1 Title and Payment Terms.

(a) The aggregate number of CVRs which may be authenticated, as applicable, and
delivered under this CVR Agreement is limited to a number equal to [—], except
for Securities authenticated, as applicable, and delivered upon registration of
transfer of, or in exchange for, or in lieu of, other Securities pursuant to
SECTION 3.4, 3.5 or 6.6. From and after the Effective Time, the Company shall
not be permitted to issue any CVRs that have the right to receive any portion of
the Approval Milestone Payment or the Product Sales Milestone Payments, except
as provided and in accordance with the terms and conditions of the Merger
Agreement.

(b) The Securities shall be known and designated as the “Series A Contingent
Value Rights” of the Company.

(c) On each Product Sales Milestone Payment Date, the Company shall pay to the
Trustee, by wire transfer to the account designated by the Trustee on the date
hereof, an amount equal to the product of (i) the Product Sales Milestone
Payment due on such Product Sales Milestone Payment Date multiplied by (ii) the
number of Securities Outstanding, and the Trustee shall promptly (but in any
event within two (2) Business Days) pay to each Holder of record of the
Securities as of the close of business in New York City, three (3) Business Days
prior to such Product Sales Milestone Payment Date (a “PSM Record Date”), an
amount equal to the product of (i) such Product Sales Milestone Payment
multiplied by (ii) the number of Securities held by such Holder as of such PSM
Record Date. Notwithstanding the foregoing, in no event shall the Company be
required to pay a Product Sales Milestone Payment more than once in relation to
any particular Product Sales Milestone, and the Company shall not be required to
pay any Product Sales Milestone Payment in relation to a Product Sales Milestone
that is achieved after the Termination Date.

(d) On the Approval Milestone Payment Date, the Company shall pay to the
Trustee, by wire transfer to the account designated by the Trustee on the date
hereof, an amount equal to the product of (i) the Approval Milestone Payment
multiplied by (ii) the number of Securities Outstanding, and the Trustee shall
promptly (but in any event within two (2) Business Days) pay to each Holder of
record of the Securities as of the close of business in New York City, three
(3) Business Days prior to the Approval Milestone Payment Date (the “Approval
Record Date”), an amount equal to the product of (i) the Approval Milestone
Payment multiplied by (ii) the number of Securities held by such Holder as of
the Approval Record Date. Notwithstanding the foregoing, in no event shall the
Company be required to pay the Approval Milestone Payment more than once, and
the Company shall not be required to pay the Approval Milestone Payment if:
(i) the FDA issue an order under 21 CFR 814.45 denying FDA Approval of Augment;
or (ii) the Approval Milestone occurs after the Termination Date. For the
avoidance of doubt, FDA Approval of anything other than the AUGMENT PMA shall
not trigger the Approval Milestone Payment.

 

19



--------------------------------------------------------------------------------

(e) The Holders of the CVRs, by acceptance thereof, agree that no joint venture,
partnership or other fiduciary relationship is created hereby or by the
Securities.

(f) Other than in the case of interest on amounts due and payable after the
occurrence of a Breach or with respect to any CVR Shortfall, no interest or
dividends shall accrue on any amounts payable in respect of the CVRs.

(g) Except to the extent otherwise required pursuant to a “determination” within
the meaning of Section 1313(a) of the Code, the Parties hereto shall determine
the portion of any CVR Payment required to be treated as interest for U.S.
federal income tax purposes pursuant to Section 483 of the Code and the Treasury
Regulations promulgated thereunder.

(h) The Holder of any CVR is not, and shall not, by virtue thereof, be entitled
to any rights of a holder of any Voting Securities or other equity security or
other ownership interest of the Company, in any constituent company to the
Merger or in any of such companies’ Affiliates or other subsidiaries, either at
Law or in equity, and the rights of the Holders are limited to those contractual
rights expressed in this CVR Agreement.

(i) Except as provided in this CVR Agreement (including, without limitation,
SECTION 7.6), none of the Company or any of its Affiliates shall have any right
to set off any amounts owed or claimed to be owed by any Holder to any of them
against such Holder’s Securities or any CVR Payment or other amount payable to
such Holder in respect of such Securities.

(j) In the event that all of the CVRs not previously cancelled shall have become
due and payable pursuant to the terms hereof, all disputes with respect to
amounts payable to the Holders brought pursuant to the terms and conditions of
this CVR Agreement have been resolved, and the Company has paid or caused to be
paid or deposited with the Trustee all amounts payable to the Holders under this
CVR Agreement (including any amounts determined in accordance with SECTION 7.6),
then this CVR Agreement shall cease to be of further effect and shall be deemed
satisfied and discharged. Notwithstanding the satisfaction and discharge of this
CVR Agreement, the obligations of the Company under SECTION 4.6(c) shall
survive.

SECTION 3.2 Registrable Form. The Securities shall be issuable only in
registered form. The CVRs shall be issued initially in the form of (a) one or
more permanent Global Securities, deposited with the Trustee, as the custodian
for The Depository Trust Company, its nominees and successors (the
“Depositary”), or (b) one or more Direct Registration Securities. Each Global
Security will represent such of the Outstanding Securities as will be specified
therein and each shall provide that it represents the aggregate number of
Outstanding Securities from time to time endorsed thereon and that the aggregate
number of Outstanding Securities represented thereby may from time to time be
reduced or increased, as appropriate to reflect exchanges.

 

20



--------------------------------------------------------------------------------

SECTION 3.3 Execution, Authentication, Delivery and Dating.

(a) The Global Securities and CVR Certificates, if any, shall be executed on
behalf of the Company by its Chief Executive Officer or any other person duly
authorized to act on behalf of the Company for such purpose or any general
purpose, but need not be attested. The signature of any of these persons on the
Global Securities or CVR Certificates, if any, may be manual or facsimile.

(b) Securities bearing the manual or facsimile signatures of individuals who
were, at the time of execution, the proper officers of the Company shall bind
the Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
did not hold such offices at the date of such Securities.

(c) At any time and from time to time after the execution and delivery of this
CVR Agreement, the Company may deliver a Company Order for the authentication,
as applicable, and delivery of Securities; and the Trustee, in accordance with
such Company Order, shall authenticate and deliver such Securities as provided
in this CVR Agreement and not otherwise. In the case of Global Securities or CVR
Certificates, such Company Order shall be accompanied by Global Securities or
CVR Certificates executed by the Company and delivered to the Trustee for
authentication in accordance with such Company Order.

(d) Each Global Security or CVR Certificate shall be dated the date of its
authentication.

(e) No Global Security or CVR Certificate shall be entitled to any benefit under
this CVR Agreement or be valid or obligatory for any purpose unless there
appears on such Security a certificate of authentication substantially in the
form provided for herein duly executed by the Trustee, by manual or facsimile
signature of an authorized officer, and such certificate upon any Security shall
be conclusive evidence, and the only evidence, that such Global Security or CVR
Certificate has been duly authenticated and delivered hereunder and that the
Holder is entitled to the benefits of this CVR Agreement.

(f) Direct Registration Securities need not be authenticated, and shall be valid
and obligatory for all purposes and shall entitle each Holder thereof to all
benefits of this CVR Agreement.

SECTION 3.4 Registration, Registration of Transfer and Exchange.

(a) The Company shall cause to be kept at the office of the Trustee a register
(the register maintained in such office and in any other office or agency
designated pursuant to SECTION 7.2 being herein sometimes referred to as the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Securities and of
transfers of Securities. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.

 

21



--------------------------------------------------------------------------------

(b) (i) Upon surrender for registration of transfer of any CVR Certificate at
the office or agency of the Company designated pursuant to SECTION 7.2, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new CVR
Certificates, or at the Company’s election, deliver evidence of b Direct
Registration Securities, representing the same aggregate number of CVRs
represented by the CVR Certificate so surrendered that are to be transferred and
the Company shall execute and the Trustee shall authenticate and deliver, in the
name of the transferor, one or more new CVR Certificates, or at the Company’s
election, deliver evidence of direct registration of CVRs, representing the
aggregate number of CVRs represented by such CVR Certificate that are not to be
transferred;

(i) A Global Security may not be transferred except as a whole by the Depositary
to a nominee of the Depositary, by a nominee of the Depositary to the Depositary
or to another nominee of the Depositary, or by the Depositary or any such
nominee to a successor Depositary or a nominee of such successor Depositary. All
Global Securities will be exchanged by the Company for Direct Registration
Securities if (1) the Company delivers to the Security Registrar notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within
120 days after the date of such notice from the Depositary; (2) the Company in
its sole discretion determines that the Global Securities (in whole but not in
part) should be exchanged for Direct Registration Securities and delivers a
written notice to such effect to the Security Registrar or (3) a Breach has
occurred and is continuing and the Security Registrar has received a request
from the Depositary to issue Direct Registration Securities. Upon the occurrence
of either of the preceding events in (1) or (2) above, Direct Registration
Securities shall be issued in such names as the Depositary shall instruct the
Trustee. Global Securities also may be exchanged or replaced, in whole or in
part, as provided in SECTION 3.5 hereof. Every Global Security authenticated and
delivered in exchange for, or in lieu of, a Global Security or any portion
thereof, pursuant to this SECTION 3.4 or SECTION 3.5 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Security. A
Global Security may not be exchanged for another Global Security other than as
provided in this SECTION 3.4(b)(i), however, beneficial interests in a Global
Security may be transferred and exchanged as provided in SECTION 3.4(b)(iii) or
(iv) hereof.

(ii) At the option of the Holder, CVR Certificates may be exchanged for other
CVR Certificates that represent in the aggregate the same number of CVRs as the
CVR Certificates surrendered at such office or agency. Whenever any CVR
Certificates are so surrendered for exchange, the Company shall execute and the
Trustee shall authenticate and deliver, the CVR Certificates which the Holder
making the exchange is entitled to receive.

(iii) The transfer and exchange of beneficial interests in the Global Securities
will be effected through the Depositary, in accordance with the provisions of
this CVR

 

22



--------------------------------------------------------------------------------

Agreement and the Applicable Procedures. Beneficial interests in any Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in Global Security. No written orders or instructions
shall be required to be delivered to the Security Registrar to effect the
transfers described in this SECTION 3.4(b)(iii).

(iv) If any holder of a beneficial interest in a Global Security proposes to
exchange such beneficial interest for a Direct Registration Security or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Direct Registration Security, then the Security Registrar will cause
the aggregate number of CVRs represented by the applicable Global Security to be
reduced accordingly pursuant to SECTION 3.4(b)(vii) hereof, and the Security
Registrar will deliver to the Person designated in the instructions a Direct
Registration Security in the appropriate number of CVRs. Any Direct Registration
Security issued in exchange for a beneficial interest pursuant to this SECTION
3.4(b)(iv) will be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest requests
through instructions to the Security Registrar from or through the Depositary
and the Participant or Indirect Participant.

(v) A Holder of a Direct Registration Security may exchange such Direct
Registration Security for a beneficial interest in a Global Security or transfer
such Direct Registration Security to a Person who takes delivery thereof in the
form of a beneficial interest in a Global Security at any time. Upon receipt of
a request for such an exchange or transfer, the Security Registrar will cancel
the applicable Direct Registration Security and increase or cause to be
increased the aggregate number of CVRs represented by one of the Global
Securities.

(vi) Upon request by a Holder of Direct Registration Securities and such
Holder’s compliance with the provisions of this SECTION 3.4(b)(vi), the Security
Registrar will register the transfer or exchange of Direct Registration
Securities. Prior to such registration of transfer or exchange, the requesting
Holder must present to the Security Registrar a written instruction of transfer
in form satisfactory to the Security Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. A Holder of Direct Registration
Securities may transfer such Direct Registration Securities to a Person who
takes delivery thereof in the form of Direct Registration Securities. Upon
receipt of a request to register such a transfer, the Security Registrar shall
register the Direct Registration Securities pursuant to the instructions from
the Holder thereof.

(vii) At such time as all beneficial interests in a particular Global Security
have been exchanged for Direct Registration Securities or a particular Global
Security has been repurchased or canceled in whole and not in part, each such
Global Security will be returned to or retained and canceled by the Security
Registrar in accordance with SECTION 3.8 hereof. At any time prior to such
cancellation, if any beneficial interest in a Global Security is exchanged for
or transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Security or for Direct Registration
Securities, the aggregate number of CVRs represented by such Global Security
will be reduced accordingly and an endorsement will be made on such Global

 

23



--------------------------------------------------------------------------------

Security by the Security Registrar or by the Depositary at the direction of the
Security Registrar to reflect such reduction; and if the beneficial interest is
being exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Security, such other Global
Security will be increased accordingly and an endorsement will be made on such
Global Security by the Security Registrar or by the Depositary at the direction
of the Security Registrar to reflect such increase.

(viii) (A) To permit registrations of transfers and exchanges, the Company will
execute and the Trustee will authenticate Global Securities upon receipt of a
Company Order in accordance with SECTION 3.3 hereof or at the Security
Registrar’s request.

(B) No service charge will be made to a Holder of a beneficial interest in a
Global Security or to a Holder of a Direct Registration Security for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith.

(C) All Global Securities and Direct Registration Securities issued upon any
registration of transfer or exchange of Global Securities or Direct Registration
Securities will be the valid obligations of the Company, evidencing the same
rights, and entitled to the same benefits under this CVR Agreement, as the
Global Securities or Direct Registration Securities surrendered upon such
registration of transfer or exchange.

(D) The Trustee will authenticate Global Securities and CVR Certificates in
accordance with the provisions of SECTION 3.3 hereof.

SECTION 3.5 Mutilated, Destroyed, Lost and Stolen Securities.

(a) If (i) any mutilated Global Security or CVR Certificate is surrendered to
the Trustee, or (ii) the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Global Security or CVR
Certificate, and there is delivered to the Company and the Trustee (A) such
security or indemnity as may be reasonably required by them to save each of them
and any agent of either harmless and (B) an affidavit of loss in respect of such
Security, then, in the absence of notice to the Company or the Trustee that such
Global Security or CVR Certificate has been acquired by a bona fide purchaser,
the Company shall execute and, upon delivery of a Company Order, the Trustee
shall authenticate, as applicable, and deliver, in exchange for any such
mutilated Global Security or CVR Certificate or in lieu of any such destroyed,
lost or stolen Security, a new CVR, in the form of either a Global Security, a
CVR Certificate or a Direct Registration Security, of like tenor and amount of
CVRs, bearing a number not contemporaneously outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Global Security or CVR
Certificate has become or is to become finally due and payable within fifteen
(15) days, the Company in its discretion may, instead of issuing a new CVR, pay
to the Holder of such Security on the applicable Payment Date, as the case may
be, all amounts due and payable with respect thereto.

 

24



--------------------------------------------------------------------------------

(c) Every new Security issued pursuant to this SECTION 3.5 in lieu of any
destroyed, lost or stolen Global Security shall constitute an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this CVR Agreement equally and proportionately with
any and all other Securities duly issued hereunder.

(d) The provisions of this SECTION 3.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

SECTION 3.6 Payments with Respect to CVRs. Payment of any amounts pursuant to
the CVRs shall be made in such coin or currency of the United States of America
as at the time is legal tender for the payment of public and private debts. The
Company may, at its option, pay such amounts by wire transfer or check payable
in such money.

SECTION 3.7 Persons Deemed Owners. Prior to the time of due presentment for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name any Security is registered as
the owner of such Security for the purpose of receiving payment on such Security
and for all other purposes whatsoever, whether or not such Security be overdue,
and neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.

SECTION 3.8 Cancellation. All Securities surrendered for payment, registration
of transfer or exchange shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly cancelled by it. The
Company shall promptly deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company has acquired
in any manner whatsoever, and all Securities so delivered shall be promptly
cancelled by the Trustee. No Securities shall be authenticated in lieu of or in
exchange for any Securities cancelled as provided in this SECTION 3.8, except as
expressly permitted by this CVR Agreement. All cancelled Securities held by the
Trustee shall be destroyed and a certificate of destruction shall be issued by
the Trustee to the Company, unless otherwise directed by a Company Order.

SECTION 3.9 CUSIP Numbers. The Company in issuing the Securities may use “CUSIP”
numbers (if then generally in use). The Company shall promptly notify the
Trustee in writing of any change in the “CUSIP” numbers.

 

25



--------------------------------------------------------------------------------

ARTICLE 4

THE TRUSTEE

SECTION 4.1 Certain Duties and Responsibilities.

(a) With respect to the Holders, the Trustee, prior to the occurrence of a
Breach (as defined in SECTION 8.1) with respect to the Securities and after the
curing or waiving of all Breaches which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this CVR
Agreement and no implied covenants shall be read into this CVR Agreement against
the Trustee. In case a Breach with respect to the Securities has occurred (which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this CVR Agreement, and use the same degree of care and
skill in their exercise, as a reasonably prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

(b) In the absence of bad faith on its part, prior to the occurrence of a Breach
and after the curing or waiving of all such Breaches which may have occurred,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee which conform to the requirements of this CVR
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this CVR Agreement.

(c) No provision of this CVR Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that (i) this Subsection (c) shall not be
construed to limit the effect of Subsections (a) and (b) of this SECTION 4.1;
(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts; and (iii) the Trustee shall not
be liable with respect to any action taken or omitted to be taken by it in good
faith in accordance with the direction of the Holders pursuant to SECTION 8.9
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this CVR Agreement.

(d) Whether or not therein expressly so provided, every provision of this CVR
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this SECTION
4.1.

 

26



--------------------------------------------------------------------------------

SECTION 4.2 Certain Rights of Trustee. Subject to the provisions of SECTION 4.1,
including without limitation, the duty of care that the Trustee is required to
exercise upon the occurrence of a Breach:

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties
and the Trustee need not investigate any fact or matter stated in the document;

(b) any request or direction or order of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution
and the Trustee shall not be liable for any action it takes or omits to take in
good faith reliance thereon;

(c) whenever in the administration of this CVR Agreement the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate and the Trustee shall not be liable for any action it
takes or omits to take in good faith reliance thereon or an Opinion of Counsel;

(d) the Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this CVR Agreement at the request or direction of any of
the Holders pursuant to this CVR Agreement, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, appraisal, bond, debenture,
note, coupon, security, or other paper or document, but the Trustee in its
discretion may make such further inquiry or investigation into such facts or
matters as it may see fit, and if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney, as
necessary for such inquiry or investigation at the sole cost of the Company and
shall incur no liability of any kind by reason of such inquiry or investigation
other than as a result of Trustee’s gross negligence or willful misconduct;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(h) the Trustee shall not be liable for any action taken, suffered or omitted to
be taken by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this CVR Agreement;

 

27



--------------------------------------------------------------------------------

(i) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Paying Agent, the Security
Registrar, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder;

(j) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action;

(k) certain of the Trustee’s duties hereunder may be performed by the Paying
Agent or Security Registrar;

(l) the Trustee shall not be deemed to have knowledge of any Breach except any
Breach of which the Trustee shall have received written notification or
otherwise obtained actual knowledge. In the absence of such notice, the Trustee
may conclusively assume there is no Breach except as aforesaid;

(m) the Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder;

(n) the permissive rights of the Trustee enumerated in this CVR Agreement shall
not be construed as duties hereunder;

(o) the Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this CVR Agreement; and

(p) in no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities or communications services; it
being understood that the Trustee shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.

SECTION 4.3 Not Responsible for Recitals or Issuance of Securities. The Trustee
shall not be accountable for the Company’s use of the Securities by any Person
other than the Trustee. The recitals contained herein and in the Securities,
except the Trustee’s certificates of authentication, shall be taken as the
statements of the Company, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this CVR Agreement or of the Securities.

SECTION 4.4 May Hold Securities. The Trustee, any Paying Agent, Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become

 

28



--------------------------------------------------------------------------------

the owner or pledgee of Securities, and, subject to SECTIONS 4.7 and 4.12, may
otherwise deal with the Company with the same rights it would have if it were
not Trustee, Paying Agent, Security Registrar or such other agent.

SECTION 4.5 Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by Law.
The Trustee shall be under no liability for interest on any money received by it
hereunder, except as otherwise agreed by the Trustee in writing with the
Company.

SECTION 4.6 Compensation and Reimbursement. The Company agrees:

(a) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amount as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of Law in regard to the compensation of a trustee of an express
trust);

(b) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this CVR Agreement
(including the reasonable compensation and the reasonable expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to the Trustee’s gross negligence, bad faith
or willful misconduct; and

(c) to indemnify the Trustee and any predecessor Trustee and each of their
respective agents, officers, directors and employees (each an “indemnitee”) for,
and to hold them harmless against, any loss, liability or expense (including
attorneys fees and expenses) incurred without negligence or bad faith on its
part, arising out of or in connection with the acceptance or administration of
this trust and the performance of their duties hereunder, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties hereunder. The Company’s payment obligations pursuant to this SECTION
4.6 shall survive the termination of this CVR Agreement. When the Trustee incurs
expenses after the occurrence of a Breach specified in SECTION 8.1(c) or 8.1(d)
with respect to the Company, the expenses are intended to constitute expenses of
administration under bankruptcy Laws.

In order to secure the payment obligations of the Company in this SECTION 4.6,
the Trustee shall have a lien prior to the Securities on all money or property
held or collected by the Trustee except such money or property held in trust to
make CVR Payments.

SECTION 4.7 Disqualification; Conflicting Interests.

(a) If applicable, to the extent that the Trustee or the Company determines that
the Trustee has a conflicting interest within the meaning of the Trust Indenture
Act, the Trustee shall

 

29



--------------------------------------------------------------------------------

immediately notify the Company of such conflict and, within ninety (90) days
after ascertaining that it has such conflicting interest, either eliminate such
conflicting interest or resign to the extent and in the manner provided by, and
subject to the provisions of, the Trust Indenture Act and this CVR Agreement.
The Company shall take prompt steps to have a successor appointed in the manner
provided in this CVR Agreement.

(b) In the event the Trustee shall fail to comply with the foregoing subsection
4.7(a), the Trustee shall, within ten (10) days of the expiration of such ninety
(90) day period, transmit a notice of such failure to the Holders in the manner
and to the extent provided in the Trust Indenture Act and this CVR Agreement.

(c) In the event the Trustee shall fail to comply with the foregoing subsection
4.7(a) after written request therefor by the Company or any Holder, any Holder
of any Security who has been a bona fide Holder for at least six (6) months may
on behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of such Trustee and the appointment of a
successor Trustee.

SECTION 4.8 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee hereunder which satisfies the applicable requirements of Sections
310(a)(1) and (5) of the Trust Indenture Act and has a combined capital and
surplus of at least one hundred fifty million dollars ($150,000,000). If such
corporation publishes reports of condition at least annually, pursuant to Law or
to the requirements of a supervising or examining authority, then for the
purposes of this SECTION 4.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this SECTION
4.8, it shall resign immediately in the manner and with the effect hereinafter
specified in this ARTICLE 4.

SECTION 4.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this ARTICLE 4 shall become effective until the acceptance
of appointment by the successor Trustee under SECTION 4.10.

(b) The Trustee, or any trustee or trustees hereafter appointed, may resign at
any time by giving written notice thereof to the Company. If an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within thirty (30) days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(c) The Trustee may be removed at any time by a demand in writing by the Holders
of at least a majority of the Outstanding CVRs delivered to the Trustee and to
the Company.

 

30



--------------------------------------------------------------------------------

(d) If at any time:

(i) the Trustee shall fail to comply with SECTION 4.7 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six (6) months; or

(ii) the Trustee shall cease to be eligible under SECTION 4.8 and shall fail to
resign after written request therefor by the Company or by any such Holder; or

(iii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any case, (A) the Company, by a Board Resolution or action of its Chief
Executive Officer, may remove the Trustee, or (B) the Holder of any Security who
has been a bona fide Holder of a Security for at least six (6) months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution and/or action of its Chief Executive Officer, shall promptly
appoint a successor Trustee. If, within one (1) year after any removal by the
Holders of at least a majority of the Outstanding CVRs, a successor Trustee
shall be appointed by act of the Holders of at least a majority of the
Outstanding CVRs delivered to the Company and the retiring Trustee the successor
Trustee so appointed shall, forthwith upon its acceptance of such appointment in
accordance with SECTION 4.10, become the successor Trustee and supersede the
successor Trustee appointed by the Company. If no successor Trustee shall have
been so appointed by the Company or the Holders of the Securities and accepted
appointment within sixty (60) days after the retiring Trustee tenders its
resignation or is removed, the retiring Trustee may (at the expense of the
obligor), or, the Holder of any Security who has been a bona fide Holder for at
least six (6) months may on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee. If any Trustee is removed with or without cause, all fees and expenses
(including the reasonable fees and expenses of counsel) of such Trustee incurred
in the administration of the trust or in performing its duties hereunder shall
be paid to such Trustee.

(f) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of Securities as
their names and addresses appear in the Security Register. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office. If the Company fails to send such notice within ten (10) days after
acceptance of appointment by a successor Trustee, it shall not be a breach
hereunder but the successor Trustee shall cause the notice to be mailed at the
expense of the Company.

 

31



--------------------------------------------------------------------------------

SECTION 4.10 Acceptance of Appointment of Successor.

(a) Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, upon request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee, and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts. Notwithstanding the replacement of the Trustee pursuant to this SECTION
4.10, the Company’s obligations under SECTION 4.6 shall continue and inure to
the benefit of the retiring Trustee.

(b) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
ARTICLE 4.

SECTION 4.11 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, by sale or otherwise shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
ARTICLE 4, without the execution or filing of any paper or any further act on
the part of any of the Parties hereto. In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion, sale or consolidation to such authenticating Trustee may
adopt such authentication and deliver the Securities so authenticated with the
same effect as if such successor Trustee had itself authenticated such
Securities; and such certificate shall have the full force which it is anywhere
in the Securities or in this CVR Agreement provided that the certificate of the
Trustee shall have; provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.

SECTION 4.12 Preferential Collection of Claims Against Company. If and when the
Trustee shall be or shall become a creditor, directly or indirectly, secured or
unsecured, of the Company (or any other obligor upon the Securities), excluding
any creditor relationship set forth in Section 311(b) of the Trust Indenture
Act, if applicable, the Trustee shall be subject to the applicable provisions of
the Trust Indenture Act regarding the collection of claims against the Company
(or any such other obligor).

 

32



--------------------------------------------------------------------------------

ARTICLE 5

HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

SECTION 5.1 Company to Furnish Trustee with Names and Addresses of Holders. The
Company shall furnish or cause to be furnished to the Trustee (a) promptly after
the issuance of the Securities, and semi-annually thereafter, a list, in such
form as the Trustee may reasonably require, of the names and addresses of the
Holders as of a recent date, and (b) at such times as the Trustee may request in
writing, within thirty (30) days after receipt by the Company of any such
request, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders as of a date not more than fifteen (15) days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Security Registrar, no such list need be furnished.

SECTION 5.2 Preservation of Information; Communications to Holders.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in SECTION 5.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
SECTION 5.1 upon receipt of a new list so furnished.

(b) The rights of the Holders to communicate with other Holders with respect to
their rights under this CVR Agreement and the corresponding rights and
privileges of the Trustee shall be as provided by Section 312(b)(2) of the Trust
Indenture Act, if applicable.

(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee shall be
deemed to be in violation of Law or held accountable by reason of the disclosure
of any such information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act (if applicable) regardless of the source
from which such information was derived.

SECTION 5.3 Reports by Trustee.

(a) Within sixty (60) days after December 31 of each year commencing with the
December 31 following the date of this CVR Agreement, the Trustee shall transmit
to all Holders such reports concerning the Trustee and its actions under this
CVR Agreement as may be required pursuant to Section 313(a) of the Trust
Indenture Act to the extent and in the manner provided pursuant thereto. The
Trustee shall also comply with Section 313(b)(2) of the Trust Indenture Act, if
applicable. The Trustee shall also transmit by mail all reports as required by
Section 313(c) of the Trust Indenture Act, if applicable.

(b) A copy of each such report shall, at the time of such transmission to the
Holders, be filed by the Trustee with each stock exchange, if any, upon which
the Securities are listed, with the Commission and also with the Company. The
Company shall promptly notify the Trustee when the Securities are listed or
delisted on any stock exchange.

 

33



--------------------------------------------------------------------------------

SECTION 5.4 Reports by Company. The Company shall: (a) file with the Trustee,
(i) within fifteen (15) days after the Company files or furnishes the same with
the Commission, copies of the annual reports filed on Form 10-K and the
quarterly reports filed on Form 10-Q, and of the information, documents and
other reports (or copies of such portions of any of the foregoing as the
Commission may from time to time by rules and regulations prescribe) which the
Company is required to file with or furnish to the Commission, pursuant to
Section 13 or Section 15(d) of the Exchange Act (such annual and quarterly
reports and required information, documents and other reports, together the
“Exchange Act Documents”), (ii) if the Company does not file such annual and
quarterly reports with the Commission, within forty-five (45) days after each
fiscal quarter (other than the last quarter of each fiscal year), quarterly
financial information and, within ninety (90) days after each calendar year,
annual financial information, in each case calculated in accordance with
Accounting Standards, (iii) copies of any quarterly financial information or
earnings reports made public by the Company or made available on the Company’s
website, within fifteen (15) days after such information or reports are
furnished or otherwise made public or available, (iv) within fifteen (15) days
after the end of each calendar month during a calendar year other than the last
calendar month, and within thirty (30) days after the end of the last calendar
month of a calendar year, a Product Sales Statement, and (v) within four
(4) Business Days after the occurrence of the Approval Milestone, a notice
setting forth the occurrence of the Milestone, the amount of the payment payable
in connection with such Milestone and the applicable Payment Date of such
Milestone; (b) file with the Trustee such additional information, documents and
reports with respect to compliance by the Company with the conditions and
covenants of this CVR Agreement as may be required from time to time by the
Trustee or the rules and regulations of the Commission; and (c) make available
on the Company’s website as of an even date with the filing of such materials
with the Trustee, the information, documents and reports required to be filed by
the Company pursuant to subsections (a) or (b) of this SECTION 5.4.

SECTION 5.5 Compliance Certificate. The Company shall comply with
Section 314(a)(4) of the Trust Indenture Act, to the extent applicable, by
delivering to the Trustee an Officers’ Certificate within one hundred and twenty
(120) days after the end of each fiscal year of the Company ending after the
date hereof, to be executed by the principal executive officer, principal
financial officer or principal accounting officer of the Company and stating
whether or not, to the best knowledge of the signer(s) thereof, the Company is
in breach in the performance and observance of any of the terms, provisions or
conditions of this CVR Agreement (without regard to any period of grace or
requirement of notice provided hereunder).

 

34



--------------------------------------------------------------------------------

ARTICLE 6

AMENDMENTS

SECTION 6.1 Amendments without Consent of Holders. Without the consent of any
Holders, the Company and the Trustee, at any time and from time to time, may
enter into one or more amendments hereto or to the Securities, for any of the
following purposes:

(a) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Securities any property or assets;

(b) to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities;

(c) to add to the covenants of the Company such further covenants, restrictions,
conditions or provisions as the Board of Directors and/or the Chief Executive
Officer of the Company and the Trustee shall consider to be for the protection
of the Holders of Securities, and to make the occurrence, or the occurrence and
continuance, of a breach in any such additional covenants, restrictions,
conditions or provisions a Breach permitting the enforcement of all or any of
the several remedies provided in this CVR Agreement as herein set forth;
provided, that in respect of any such additional covenant, restriction,
condition or provision, such amendment may provide for a particular period of
grace after breach (which period may be shorter or longer than that allowed in
the case of other breaches) or may provide for an immediate enforcement upon
such a Breach or may limit the remedies available to the Trustee upon such a
Breach or may limit the right of the Acting Holders to waive such a Breach;

(d) to cure any ambiguity, or to correct or supplement any provision herein or
in the Securities which may be defective or inconsistent with any other
provision herein; provided that such amendment shall not adversely affect the
interests of the Holders;

(e) to make any other provisions with respect to matters or questions arising
under this CVR Agreement; provided that such provisions shall not adversely
affect the interests of the Holders;

(f) to make any amendments or changes necessary to comply or maintain compliance
with the Trust Indenture Act, if applicable; or

(g) make any change that does not adversely affect the interests of the Holders.

Promptly following any amendment of this CVR Agreement or the Securities in
accordance with this SECTION 6.1, the Company shall notify the Holders of the
Securities of such amendment; provided, that any failure so to notify the
Holders shall not affect the validity of such amendment.

SECTION 6.2 Amendments with Consent of Holders. With the consent of the Holders
of at least a majority of the Outstanding CVRs, by Act of said Holders delivered
to the Company and the Trustee (including, without limitation, consents obtained
in connection with a purchase of, or tender offer or exchange offer for, the
Securities), the Company (when authorized by a Board Resolution and/or its Chief
Executive Officer) and the Trustee may enter into one or more amendments hereto
or to the Securities for the purpose of adding any provisions to or changing in
any manner

 

35



--------------------------------------------------------------------------------

or eliminating any of the provisions of this CVR Agreement or to the Securities
or of modifying in any manner the rights of the Holders under this CVR Agreement
or to the Securities; provided, however, that no such amendment shall, without
the consent of the Holder of each Outstanding Security affected thereby:

(a) modify in a manner adverse to the Holders (i) any provision contained herein
with respect to the termination of this CVR Agreement or the Securities,
(ii) the time for payment and amount of any Product Sales Milestone Payment or
the Approval Milestone Payment, or otherwise extend the time for payment of the
Securities or reduce the amounts payable in respect of the Securities or modify
any other payment term or Payment Date;

(b) reduce the number of CVRs; or

(c) modify any of the provisions of this SECTION 6.2, except to increase the
percentage of Holders from whom consent is required or to provide that certain
other provisions of this CVR Agreement cannot be modified or waived without the
consent of the Holder of each Security affected thereby.

SECTION 6.3 Execution of Amendments. In executing any amendment permitted by
this ARTICLE 6, the Trustee (subject to SECTION 4.1) shall be fully protected in
relying upon (i) an Opinion of Counsel and Officer’s Certificate stating that
the execution of such amendment is authorized or permitted by this CVR Agreement
and (ii) if such amendment is executed pursuant to SECTION 6.2, evidence of the
consent of the Holders required to consent thereto. The Trustee shall execute
any amendment authorized pursuant to this ARTICLE 6 if the amendment does not
adversely affect the Trustee’s own rights, duties or immunities under this CVR
Agreement or otherwise. Otherwise, the Trustee may, but need not, execute such
amendment.

SECTION 6.4 Effect of Amendments; Notice to Holders.

(a) Upon the execution of any amendment under this ARTICLE 6, this CVR Agreement
and the Securities shall be modified in accordance therewith, and such amendment
shall form a part of this CVR Agreement and the Securities for all purposes; and
every Holder of Securities theretofore or thereafter authenticated, as
applicable, and delivered hereunder shall be bound thereby.

(b) Promptly after the execution by the Company and the Trustee of any amendment
pursuant to the provisions of this ARTICLE 6, the Company shall mail a notice
thereof by first-class mail to the Holders of Securities at their addresses as
they shall appear on the Security Register, setting forth in general terms the
substance of such amendment. Any failure of the Company to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such amendment.

SECTION 6.5 Conformity with Trust Indenture Act. Every amendment executed
pursuant to this ARTICLE 6 shall conform to the applicable requirements of the
Trust Indenture Act, if any.

 

36



--------------------------------------------------------------------------------

SECTION 6.6 Reference in Securities to Amendments. If an amendment changes the
terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the Trustee. Securities authenticated and delivered after the
execution of any amendment pursuant to this ARTICLE 6 may, and shall if required
by the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment. If the Company shall so determine, new
Securities so modified as to conform, in the opinion of the Trustee on the one
hand and the Board of Directors and/or the Chief Executive Officer of the
Company on the other hand, to any such amendment may be prepared and executed by
the Company, as applicable, and authenticated, as applicable, and delivered by
the Trustee in exchange for Outstanding Securities. Failure to make the
appropriate notation or to issue a new Security shall not affect the validity of
such amendment.

ARTICLE 7

COVENANTS

SECTION 7.1 Payment of Amounts, if any, to Holders. The Company shall duly and
punctually pay the amounts, if any, on the Securities in accordance with the
terms of the Securities and this CVR Agreement. Such amounts shall be considered
paid on the applicable Payment Date if on such date the Trustee or the Paying
Agent holds in accordance with this CVR Agreement money sufficient to pay all
such amounts then due. Notwithstanding any other provision of this CVR
Agreement, the Company or any of its Affiliates (including the Surviving
Corporation, as applicable), the Trustee or the Paying Agent, shall be entitled
to deduct and withhold, or cause to be deducted and withheld, from any amounts
payable or otherwise deliverable pursuant to this CVR Agreement to any Holder
such amounts as are required to be deducted and withheld therefrom under the
Code or the Treasury Regulations thereunder or any other Tax Law. If Trustee or
the Paying Agent intends to withhold any amounts from amounts payable under this
CVR Agreement, then Trustee or the Paying Agent shall provide thirty (30) days
advance notice of such intended withholding to the payee explaining the basis
therefor in order to give the payee an opportunity to provide any information or
documentation that may be necessary in order to prevent such withholding.

SECTION 7.2 Maintenance of Office or Agency.

(a) As long as any of the Securities remain Outstanding, the Company shall
maintain in the city of New York an office or agency (i) where Securities may be
presented or surrendered for payment, (ii) where Securities may be surrendered
for registration of transfer or exchange and (iii) where notices and demands to
or upon the Company in respect of the Securities and this CVR Agreement may be
served. The Corporate Trust Office shall be such office or agency of

 

37



--------------------------------------------------------------------------------

the Company, unless the Company shall designate and maintain some other office
or agency for one or more of such purposes. The Company or any of its
Subsidiaries may act as Paying Agent, registrar or transfer agent; provided that
such Person shall take appropriate actions to avoid the commingling of funds.
The Company shall give prompt written notice to the Trustee of any change in the
location of any such office or agency. If at any time the Company shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Company hereby appoints the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

(b) The Company may from time to time designate one or more other offices or
agencies (in or outside of the city of New York) where the Securities may be
presented or surrendered for any or all such purposes, and may from time to time
rescind such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in the city of New York for such purposes. The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and any change in the location of any such office or agency.

SECTION 7.3 Money for Security Payments to Be Held in Trust.

(a) If the Company or any of its Subsidiaries shall at any time act as the
Paying Agent, it shall, on or before the Payment Date, as the case may be,
segregate and hold in trust for the benefit of the Holders all sums held by such
Paying Agent for payment on the Securities until such sums shall be paid to the
Holders as herein provided, and shall promptly notify the Trustee of any failure
of the Company to make payment on the Securities.

(b) Whenever the Company shall have one or more Paying Agents for the
Securities, it shall, on or before a Payment Date deposit with a Paying Agent a
sum in same day funds sufficient to pay the amount, if any, so becoming due;
such sum to be held in trust for the benefit of the Persons entitled to such
amount, and (unless such Paying Agent is the Trustee) the Company shall promptly
notify the Trustee of such action or any failure so to act.

(c) The Company shall cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee, subject to the provisions of this SECTION 7.3, that (i) such
Paying Agent shall hold all sums held by it for the payment of any amount
payable on Securities in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and shall notify the Trustee of the sums so held and (ii) that it shall
give the Trustee notice of any failure by the Company (or by any other obligor
on the Securities) to make any payment on the Securities when the same shall be
due and payable.

(d) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment on any Security and remaining unclaimed
for one (1) year after the Payment Date shall be paid to the Company on Company
Request, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money shall thereupon
cease.

 

38



--------------------------------------------------------------------------------

SECTION 7.4 Certain Purchases and Sales. The Company or any of its Subsidiaries
or Affiliates may acquire in open market transactions, private transactions or
otherwise, the Securities, provided that prior to any acquisition of any
Securities, the Company must publicly disclose the amount of Securities which it
has been authorized to acquire and the Company must report in each of its annual
and quarterly reports the amount of Securities it has been authorized to acquire
as well as the amount of Securities it has acquired as of the end of the
quarterly or annual period reported in such quarterly or annual report.

SECTION 7.5 Books and Records. The Company shall keep, and shall cause its
Subsidiaries to keep, true, complete and accurate records in sufficient detail
to enable the amounts payable under this CVR Agreement to be determined by the
Holders and their consultants or professional advisors, for a period of three
(3) years following the Termination Date.

SECTION 7.6 Audits.

(a) Upon the written request of the Acting Holders (but no more than once during
any calendar year), and upon reasonable notice, the Company shall provide an
independent certified public accounting firm of nationally recognized standing
jointly agreed upon by the Acting Holders and the Company (failing agreement on
which each shall designate an independent public accounting firm of its own
selection, which firms shall in turn appoint an independent public accounting
firm for such purpose) (the “Independent Accountant”) with access during normal
business hours to such of the records of the Company as may be reasonably
necessary to verify the accuracy of the statements set forth in the Product
Sales Statements and the figures underlying the calculations set forth therein
for any period within the preceding three (3) years that has not previously been
audited in accordance with this SECTION 7.6. The fees charged by such accounting
firm shall be paid by the Company. The Independent Accountant shall disclose to
the Acting Holders any matters directly related to their findings and shall
disclose whether it has determined that any statements set forth in the Product
Sales Statements are incorrect. The Independent Accountant shall provide the
Company with a copy of all disclosures made to the Acting Holders. This covenant
shall survive the termination of this CVR Agreement for a period of one
(1) year. The initiation of a review by the Acting Holders as contemplated by
this SECTION 7.6 shall not relieve the Company of its obligation to pay any
Product Sales Milestone Payment relating to any Product Sales Milestone for
which notice of achievement has been given in a Product Sales Statement, it
being understood that the Company shall also be obligated to pay the full amount
of the CVR Shortfall, if any, determined in accordance with SECTION 7.6(b).

(b) If the Independent Accountant concludes that any Product Sales Milestone
Payment should have been paid but was not paid when due, the Company shall pay
each Holder of a CVR the amount of such Product Sales Milestone Payment (to the
extent not paid on a

 

39



--------------------------------------------------------------------------------

subsequent date), as applicable, plus interest on such Product Sales Milestone
Payment, as applicable, at the Shortfall Interest Rate from the date the Product
Sales Milestone Payment Date should have occurred (if the Company had given
notice of achievement of such Product Sales Milestone pursuant to the terms of
this CVR Agreement), as applicable, to the date of actual payment (such amount
including interest being the “CVR Shortfall”). The Company shall pay the CVR
Shortfall to the CVR Holders of record as of a date that is three (3) Business
Days prior to a Payment Date selected by the Company, which Payment Date must be
within sixty (60) days of the date the Acting Holders deliver to the Company the
Independent Accountant’s written report (the “Shortfall Report”). The decision
of such Independent Accountant shall be final, conclusive and binding on the
Company and the Holders, shall be non­appealable and shall not be subject to
further review.

(c) Each Person seeking to receive information from the Company in connection
with a review or audit shall enter into, and shall cause its accounting firm to
enter into, a reasonable and mutually satisfactory confidentiality agreement
with the Company obligating such party to retain all such financial information
disclosed to such party in confidence pursuant to such confidentiality agreement
and not use such information for any purpose other than the completion of such
review or audit.

(d) The Company shall not, and shall cause its Affiliates not to, enter into any
license or distribution agreement with any third party (other than the Company
or its Affiliates) with respect to a Product unless such agreement contains
provisions that would allow any Independent Accountant appointed pursuant to
this SECTION 7.6 such access to the records of the other party to such license
or distribution agreement as may be reasonably necessary to perform its duties
pursuant to this SECTION 7.6; provided that the Company and its Affiliates shall
not be required to amend any Existing Licenses. The Parties agree that, if the
Company or its Affiliates have exercised audit rights under any license or
distribution agreement prior to the Acting Holders’ request for an audit under
this SECTION 7.6 and under such license or distribution agreement the Company
and its Affiliates cannot request another audit, the results of the Company’s
prior audit of such licensee or distributor shall be used for purposes of the
audit requested by the Acting Holders under this SECTION 7.6 and that the
Company shall not have any further obligation to provide access to an
Independent Accountant with respect to such licensee until such time as the
Company may again exercise its rights of audit under the license agreement with
such licensee.

SECTION 7.7 Listing of CVRs. The Company hereby covenants and agrees it shall
use its commercially reasonable efforts to maintain a listing for trading on the
Nasdaq Global Select Market, Nasdaq Global Market, or other national securities
exchange for so long as any CVRs remain Outstanding.

SECTION 7.8 Product Transfer. Subject to ARTICLE 9, so long as the Securities
remain Outstanding, the Company and its Affiliates may not, directly or
indirectly, by a sale or swap of assets, merger, reorganization, joint venture,
lease, license, or any other transaction or arrangement, sell, transfer, convey
or otherwise dispose of their respective rights in and to a Product to a third
party (other than the Company or its Affiliates) (such transaction, a “Product

 

40



--------------------------------------------------------------------------------

Disposition Transaction”), unless (a) the Company (or its successor including,
if applicable, a Person to whom all of the Company’s and its Subsidiaries’
interests in the relevant Product are transferred) shall agree to remain subject
to the obligations hereunder to make any Product Sales Milestone Payments and
the Approval Milestone Payment if and when such a payment is due in accordance
with the terms of this CVR Agreement and (b) at all times after the closing of
such Product Disposition Transaction and prior to the Termination Date the gross
amounts invoiced for Products by the applicable transferee will be reflected in
the Product Sales in accordance with the terms hereunder (with the transferee
substituted for the Company for the purposes of the definition of “Product
Sales”) as if such transferee was the Company and the agreement for such Product
Disposition Transaction requires the transferee to comply with the covenants in
this SECTION 7.8 and in SECTION 7.6 hereof to the same extent as the Company.
For purposes of clarification, this SECTION 7.8 shall not apply to sales of a
Product made by the Company or its Affiliates or ordinary course licensing
arrangements between the Company and its Affiliates, on the one hand, and third
party licensees, distributors and contract manufacturers, on the other hand,
entered into in the ordinary course of business for purposes of developing,
manufacturing, distributing and/or selling such Product and for which the gross
amounts invoiced for sales of such Product by the applicable third party
licensee, distributor or contract manufacturer shall be reflected in Product
Sales in accordance with the terms of this CVR Agreement.

SECTION 7.9 Milestones.

(a) Subject to SECTIONS 7.9(b), (c) and (d) below, the Company, directly or
through its Affiliates, licensees and/or other contractors, shall use Diligent
Efforts to achieve (i) the Approval Milestone and (ii) the Product Sales
Milestones through sales of Marketed Products.

(b) The Company shall have no obligation to pursue the Approval Milestone if the
FDA issues an order under 21 CFR 814.45 denying FDA Approval of the AUGMENT PMA.
Further, and for the avoidance of doubt, in the event the FDA requires any
additional clinical efficacy trial(s), post-marketing study(ies) (other than
customary post-approval patient registries) or otherwise requests additional
information that cannot be derived from BioMimetic’s completed clinical studies,
the Company, its Affiliates and/or licensees will not be required to undertake
any of the foregoing, and any election by the Company, its Affiliates and/or
licensees not to do so will not be deemed a failure to exercise Diligent Efforts
under this Agreement. For purposes of the foregoing sentence, additional safety
trials such as pharmacokinetic studies and similar studies with non-efficacy
based endpoints that are reasonably capable of being performed in less than
eighteen (18) months will not be considered clinical efficacy trials.

(c) The Company’s obligation to use Diligent Efforts to achieve the Product
Sales Milestones with respect to AUGMENT Bone Graft do not require the Company,
its Affiliates and/or licensees to seek or obtain approval to market and sell
AUGMENT Bone Graft (i) in any jurisdiction other than the United States, nor
(ii) for any indication other than the indications approved by the FDA in the
first FDA Approval of AUGMENT Bone Graft (assuming any such approval is
obtained).

(d) Except as expressly set forth in SECTION 7.9(a) above with respect to
AUGMENT Bone Graft, the Company shall have no obligation (i) to seek new or
expanded

 

41



--------------------------------------------------------------------------------

regulatory approvals for any Product, (ii) to develop or introduce new Products
or (iii) to commercialize any Product in any jurisdiction where such Product was
not legally commercialized as of the date of this CVR Agreement. No failure of
the Company, its Affiliates and/or licensees to do any of the foregoing will be
deemed a failure to use Diligent Efforts hereunder. Further, and without in any
way inferring that the application of Diligent Efforts would otherwise bar the
Company, its Affiliates and/or licensees from electing in good faith to
discontinue the marketing and sale of a Product, it is understood and agreed
that if the Company, or any of its Affiliates or licensees, elects for any
reason to suspend or discontinue the marketing and sale of AUGMATRIX Bone Graft
in any jurisdiction (or in all jurisdictions), such decision shall not be deemed
a failure by the Company to use Diligent Efforts hereunder.

SECTION 7.10 Notice of Breach. The Company shall file with the Trustee written
notice of the occurrence of any Breach or other breach under this CVR Agreement
within five (5) Business Days of its becoming aware of any such Breach or other
breach.

SECTION 7.11 Non-Use of Name. Neither the Trustee nor the Holders shall use the
name, trademark, trade name or logo of the Company, its Affiliates, or their
respective employees in any publicity or news release relating to this CVR
Agreement or its subject matter, without the prior express written permission of
the Company, other than (in the case of the name of the Company, its Affiliates,
or their respective employees) with respect to a dispute pursuant to this CVR
Agreement between any of the Holders, the Trustee, the Company or its
Affiliates.

ARTICLE 8

REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH

SECTION 8.1 Breach Defined; Waiver of Breach. “Breach” with respect to the
Securities, means each one of the following events which shall have occurred and
be continuing (whatever the reason for such Breach and whether it shall be
voluntary or involuntary or be effected by operation of Law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) failure to pay all or any part of any CVR Payment after a period of ten
(10) Business Days after such CVR Payment shall become due and payable on a
Payment Date or otherwise; or

(b) material breach in the performance, or breach in any material respect, of
any covenant or warranty of the Company in respect of the Securities (other than
a covenant or warranty in respect of the Securities, a breach in whose
performance or other breach is elsewhere in this SECTION 8.1 specifically dealt
with), and continuance of such breach for a period of ninety (90) days after
there has been given, by registered or certified mail, to the Company by the
Trustee or to the Company and the Trustee by the Acting Holders, a written
notice specifying such breach and requiring it to be remedied and stating that
such notice is a “Notice of Breach” hereunder; or

 

42



--------------------------------------------------------------------------------

(c) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee or sequestrator
(or similar official) of the Company or for any substantial part of its property
or ordering the winding up or liquidation of its affairs, and such decree or
order shall remain unstayed and in effect for a period of ninety
(90) consecutive days; or

(d) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such Law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar official) of the
Company or for any substantial part of its property, or make any general
assignment for the benefit of creditors.

Except where authorization and/or appearance of each of the Holders is required
by applicable Law, if a Breach described above occurs and is continuing, then
either the Trustee by notice in writing to the Company, or the Trustee upon the
written request of the Acting Holders by notice in writing to the Company and to
the Trustee, may, as provided in SECTION 8.2, bring suit to protect the rights
of the Holders, including to obtain payment for any amounts then due and
payable, which amounts shall bear interest at the Breach Interest Rate from the
date such amounts were due and payable until payment is made to the Trustee.

The foregoing provisions, however, are subject to the condition that if, at any
time after the Trustee shall have begun such suit, and before any judgment or
decree for the payment of the moneys due shall have been obtained or entered as
hereinafter provided, the Company shall pay or shall deposit with the Trustee a
sum sufficient to pay all amounts which shall have become due and payable (with
interest upon such overdue amount at the Breach Interest Rate to the date of
such payment or deposit) and such amount as shall be sufficient to cover
reasonable compensation to the Trustee, its agents, attorneys and counsel, and
all other expenses and liabilities incurred and all advances made, by the
Trustee, and if any and all Breaches under this CVR Agreement shall have been
cured, waived or otherwise remedied as provided herein, then and in every such
case Holders of at least a majority of the Outstanding CVRs, by Act of said
Holders delivered to the Company and the Trustee, may waive all breaches with
respect to the Securities, but no such waiver or rescission and annulment shall
extend to or shall affect any subsequent breach or shall impair any right
consequent thereof.

SECTION 8.2 Collection by the Trustee; the Trustee May Prove Payment
Obligations. The Company covenants that in the case of any failure to pay all or
any part of the Securities when the same shall have become due and payable,
whether at a Payment Date or otherwise, then upon demand of the Trustee, the
Company shall pay to the Trustee for the benefit of the Holders of the
Securities the whole amount that then shall have become due and payable on all
Securities (with interest from the date due and payable to the date of such
payment upon the overdue amount at the Breach Interest Rate); and in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including reasonable compensation to the Trustee and
each predecessor Trustee, their respective agents, attorneys and counsel, and
any expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of the Trustee’s gross negligence
or bad faith.

 

43



--------------------------------------------------------------------------------

The Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this CVR
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at Law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company or other obligor upon such
Securities and collect in the manner provided by Law out of the property of the
Company or other obligor upon such Securities, wherever situated, the moneys
adjudged or decreed to be payable.

In any judicial proceedings relative to the Company or other obligor upon the
Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:

(a) to file and prove a claim or claims for the whole amount owing and unpaid in
respect of the Securities, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of the Trustee’s gross negligence
or bad faith) and of the Holders allowed in any judicial proceedings relative to
the Company or other obligor upon the Securities, or to their respective
property;

(b) unless prohibited by and only to the extent required by applicable Law, to
vote on behalf of the Holders in any election of a trustee or a standby trustee
in arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or Person performing similar functions in comparable proceedings;
and

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of the Trustee’s gross negligence or bad faith, and all other
amounts due to the Trustee or any predecessor Trustee pursuant to SECTION 4.6.
To the extent that such payment of reasonable compensation, expenses,
disbursements, advances and other amounts out

 

44



--------------------------------------------------------------------------------

of the estate in any such proceedings shall be denied for any reason, payment of
the same shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, moneys, securities and other property which the
Holders may be entitled to receive in such proceedings, whether in liquidation
or under any plan of reorganization or safeguard arrangement or otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, safeguard arrangement, adjustment or composition affecting the
Securities, or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
person.

All rights of action and of asserting claims under this CVR Agreement, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the Securities or the production thereof and any trial or other
proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders.

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this CVR Agreement to which the Trustee
shall be a party) the Trustee shall be held to represent all the Holders, and it
shall not be necessary to make any Holders of such Securities parties to any
such proceedings (unless required by applicable Law).

SECTION 8.3 Application of Proceeds. Any monies collected by the Trustee
pursuant to this ARTICLE 8 in respect of any Securities shall be applied in the
following order at the date or dates fixed by the Trustee upon presentation of
the several Securities in respect of which monies have been collected and
stamping (or otherwise noting) thereon the payment in exchange for the presented
Securities if only partially paid or upon surrender thereof if fully paid:

FIRST: To the payment of costs and expenses in respect of which monies have been
collected, including reasonable compensation to the Trustee and each predecessor
Trustee and their respective agents and attorneys and of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of the Trustee’s gross negligence or willful
misconduct, and all other amounts due to the Trustee or any predecessor Trustee
pursuant to SECTION 4.6;

SECOND: To the payment of the whole amount then owing and unpaid upon all the
Securities, with interest at the Breach Interest Rate on all such amounts, and
in case such monies shall be insufficient to pay in full the whole amount so due
and unpaid upon the Securities, then to the payment of such amounts without
preference or priority of any security over any other Security, ratably to the
aggregate of such amounts due and payable; and

 

45



--------------------------------------------------------------------------------

THIRD: To the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.

SECTION 8.4 Suits for Enforcement. In case a Breach has occurred, has not been
waived and is continuing, the Trustee may in its discretion proceed to protect
and enforce the rights vested in it by this CVR Agreement by such appropriate
judicial proceedings as the Trustee shall deem most effectual to protect and
enforce any of such rights (unless authorization and/or appearance of each of
the Holders is required by applicable Law), either at Law or in equity or in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this CVR Agreement or in aid of the exercise of any power
granted in this CVR Agreement or to enforce any other legal or equitable right
vested in the Trustee by this CVR Agreement or by Law.

SECTION 8.5 Restoration of Rights on Abandonment of Proceedings. In case the
Trustee or any Holder shall have proceeded to enforce any right under this CVR
Agreement and such proceedings shall have been discontinued or abandoned for any
reason, or shall have been determined adversely to the Trustee or to such
Holder, then and in every such case the Company and the Trustee and the Holders
shall be restored respectively to their former positions and rights hereunder,
and all rights, remedies and powers of the Company, the Trustee and the Holders
shall continue as though no such proceedings had been taken.

SECTION 8.6 Limitations on Suits by Holders. Subject to the right of the Acting
Holders under SECTION 7.6 and the rights of the Holders under SECTION 8.7, no
Holder of any Security shall have any right by virtue or by availing of any
provision of this CVR Agreement to institute any action or proceeding at Law or
in equity or in bankruptcy or otherwise upon or under or with respect to this
CVR Agreement, or for the appointment of a trustee, receiver, liquidator,
custodian or other similar official or for any other remedy hereunder, unless:
(i) such Holder previously shall have given to the Trustee written notice of
breach and of the continuance thereof, as hereinbefore provided; (ii) the Acting
Holders shall have made written request upon the Trustee to institute such
action or proceedings in its own name as trustee hereunder; and (iii) such
Holder shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses and liabilities to be incurred therein or
thereby and the Trustee for fifteen (15) days after its receipt of such notice
and request shall have failed to institute any such action or proceeding and no
direction inconsistent with such written request shall have been given to the
Trustee pursuant to SECTION 8.9; it being understood and intended, and being
expressly covenanted by the taker and Holder of every Security with every other
taker and Holder and the Trustee, that no one or more Holders of Securities
shall have any right in any manner whatever by virtue or by availing of any
provision of this CVR Agreement to effect, disturb or prejudice the rights of
any other such Holder of Securities, or to obtain or seek to obtain priority
over or preference to any other such Holder or to enforce any right under this
CVR Agreement, except in the manner herein provided and for the equal, ratable
and common benefit of all Holders of Securities. For the protection and
enforcement of the provisions of this SECTION 8.6, each and every Holder and the
Trustee shall be entitled to such relief as can be given either at Law or in
equity.

 

46



--------------------------------------------------------------------------------

SECTION 8.7 Unconditional Right of Holders to Institute Certain Suits.
Notwithstanding any other provision in this CVR Agreement and any provision of
any Security, the right of any Holder of any Security to receive payment of the
amounts payable in respect of such Security on or after the respective due dates
expressed in such Security, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

SECTION 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Breach.

(a) Except as provided in SECTION 8.6, no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by Law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at Law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

(b) No delay or omission of the Trustee or of any Holder to exercise any right
or power accruing upon any Breach occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Breach or an acquiescence therein; and, subject to SECTION 8.6, every power and
remedy given by this CVR Agreement or by Law to the Trustee or to the Holders
may be exercised from time to time, and as often as shall be deemed expedient,
by the Trustee or by the Holders.

SECTION 8.9 Control by Holders.

(a) The Holders of at least a majority of the Outstanding CVRs shall have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any power conferred on the
Trustee with respect to the Securities by this CVR Agreement; provided that such
direction shall not be otherwise than in accordance with Law and the provisions
of this CVR Agreement; and provided further that (subject to the provisions of
SECTION 4.1) the Trustee shall have the right to decline to follow any such
direction if the Trustee, being advised by counsel, shall determine that the
action or proceeding so directed may not lawfully be taken or if the Trustee in
good faith by its board of directors, the executive committee, or a committee of
directors or Responsible Officers of the Trustee shall determine that the action
or proceedings so directed would involve the Trustee in personal liability or if
the Trustee in good faith shall so determine that the actions or forbearances
specified in or pursuant to such direction would be unduly prejudicial to the
interests of Holders of the Securities not joining in the giving of said
direction.

 

47



--------------------------------------------------------------------------------

(b) Nothing in this CVR Agreement shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.

SECTION 8.10 Waiver of Past Breaches.

(a) In the case of a breach or a Breach specified in clause (b), (c) or (d) of
SECTION 8.1, the Holders of at least a majority of the Outstanding CVRs may
waive any such Breach, and its consequences except a breach in respect of a
covenant or provisions hereof which cannot be modified or amended without the
consent of the Holder of each Security affected. In the case of any such waiver,
the Company, the Trustee and the Holders of the Securities shall be restored to
their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other breach or impair any right consequent
thereon.

(b) Upon any such waiver, such breach shall cease to exist and be deemed to have
been cured and not to have occurred, and any Breach arising therefrom shall be
deemed to have been cured, and not to have occurred for every purpose of this
CVR Agreement; but no such waiver shall extend to any subsequent or other Breach
or other breach of any kind or impair any right consequent thereon.

SECTION 8.11 The Trustee to Give Notice of Breach, But May Withhold in Certain
Circumstances. The Trustee shall transmit to the Holders, as the names and
addresses of such Holders appear on the Security Register (as provided under
Section 313(c) of the Trust Indenture Act, if applicable), notice by mail of all
breaches which have occurred and are known to the Trustee, such notice to be
transmitted within ninety (90) days after the occurrence thereof, unless such
breaches shall have been cured before the giving of such notice (the term
“breach” for the purposes of this SECTION 8.11 being hereby defined to mean any
event or condition which is, or with notice or lapse of time or both would
become, a Breach); provided that, except in the case of a failure to pay the
amounts payable in respect of any of the Securities, the Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee, or a trust committee of directors or trustees and/or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders; and provided,
however, that in the case of any breach of the character specified in SECTION
8.1(b) with respect to the Securities, no notice to Holders shall be given until
at least thirty (30) days after the occurrence thereof.

SECTION 8.12 Right of Court to Require Filing of Undertaking to Pay Costs. All
Parties to this CVR Agreement agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this CVR Agreement or in any suit against the Trustee for any action taken,
suffered or omitted by it as the Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including attorneys’

 

48



--------------------------------------------------------------------------------

fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this SECTION 8.12 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than ten percent (10%) of the Securities Outstanding or to any
suit instituted by any Holder for the enforcement of the payment of any Security
on or after the due date expressed in such Security.

ARTICLE 9

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

SECTION 9.1 Successor Person Substituted.

(a) In case of a consolidation or merger with a wholly-owned Subsidiary or any
other Person, or a transfer or sale to a Person of all or substantially all of
the assets or business of Company related to the Products, and following the
assumption of this CVR Agreement by such successor Person, such successor Person
shall succeed to and be substituted for the Company with the same effect as if
it had been named herein. Such successor Person may cause to be signed, and may
issue either in its own name or in the name of the Company prior to such
succession any or all of the Securities issuable hereunder, in the case of
Global Securities, which theretofore shall not have been signed by the Company
and delivered to the Trustee; and, upon the order of such successor Person
instead of the Company and subject to all the terms, conditions and limitations
in this CVR Agreement prescribed, the Trustee shall authenticate and shall
deliver any Securities which previously shall have been signed and delivered to
the Trustee for authentication, and any Securities which such successor
corporation thereafter shall cause to be signed and delivered to the Trustee for
that purpose. All of the Securities so issued shall in all respects have the
same legal rank and benefit under this CVR Agreement as the Securities
theretofore or thereafter issued in accordance with the terms of this CVR
Agreement as though all of such Securities had been issued at the date of the
execution hereof.

(b) In case of any such consolidation or merger or sale described in
SECTION 9.1(a), such changes in phraseology and form (but not in substance) may
be made in the Securities thereafter to be issued as may be appropriate. The
successor Person to such consolidation or merger may satisfy the obligations of
SECTION 5.4(a)(i) and (ii) by providing copies of such successor entity’s
Exchange Act Documents in the case of SECTION 5.4(a)(i) or such successor
entity’s financial information in the case of SECTION 5.4(a)(ii).

SECTION 9.2 Opinion of Counsel to the Trustee. The Trustee, subject to the
provisions of SECTIONS 4.1 and 4.2, shall receive an Officer’s Certificate and
Opinion of Counsel, prepared in accordance with SECTIONS 1.2 and 1.3, as
conclusive evidence that any such consolidation, merger, sale or conveyance, and
any such assumption, and any such liquidation or dissolution, complies with the
applicable provisions of this CVR Agreement, and if a supplemental agreement is
required in connection with such transaction, such supplemental agreement
complies with this ARTICLE 9 and that there has been compliance with all
conditions precedent herein provided for or relating to such transaction.

 

49



--------------------------------------------------------------------------------

SECTION 9.3 Successors. All covenants, provisions and agreements in this CVR
Agreement by or for the benefit of the Company, the Trustee or the Holders shall
bind and inure to the benefit of their respective successors, assigns, heirs and
personal representatives, whether so expressed or not. The Company may assign
this CVR Agreement without the prior written consent of the other Parties to
this CVR Agreement (i) to one or more of its direct or indirect Subsidiaries or
(ii) in connection with the transfer or sale of all or substantially all of the
assets or business of the Company related to the Products, or in the event of
the Company’s merger or consolidation , provided, however, that in the event of
any such assignment the Company (or its successor) agrees in writing to remain
subject to the obligations and covenants hereunder to make any Product Sales
Milestone Payments and the Approval Milestone Payment when such a payment is due
in accordance with the terms of this CVR Agreement.

ARTICLE 10

SUBORDINATION

SECTION 10.1 Agreement to Subordinate. The Company agrees, and each Holder by
accepting a Security hereunder agrees, that the CVR Payments, all other
obligations under this CVR Agreement and the Securities and any rights or claims
relating thereto (collectively, the “Junior Obligations”) are subordinated in
right of payment, to the extent and in the manner provided in this ARTICLE 10 to
the prior payment in full in money or money’s worth of all Senior Obligations of
the Company (whether outstanding on the date hereof or hereafter created,
incurred, assumed or guaranteed), and that the subordination is for the benefit
of the holders of such Senior Obligations.

SECTION 10.2 Liquidation; Dissolution; Bankruptcy. Upon any distribution to
creditors of the Company in a liquidation or dissolution of the Company or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property, in an assignment for the benefit of
creditors or any marshaling of the Company’s assets and liabilities:

(a) holders of Senior Obligations will be entitled to receive payment in full in
money or money’s worth of all Senior Obligations of the Company (including
interest after the commencement of any bankruptcy proceeding at the rate
specified in the applicable Senior Obligation, whether or not permitted under
such bankruptcy proceedings) before the Holders will be entitled to receive any
payment of any kind with respect to the Junior Obligations (other than
securities of the Company or debt of the Company that is subordinated to the
Senior Obligations on terms at least as favorable to holders of Senior
Obligations as this ARTICLE 10 (“Permitted Junior Securities”)); and

(b) until all Senior Obligations of the Company (as provided in clause
(a) above) are paid in full in money or money’s worth, any distribution to which
Holders would be entitled but for this ARTICLE 10 (other than Permitted Junior
Securities) will be made to holders of Senior Obligations of the Company, as
their interests may appear.

 

50



--------------------------------------------------------------------------------

SECTION 10.3 When Distribution Must be Paid Over.

(a) In the event that the Trustee or any Holder receives any payment of any
Junior Obligations (other than Permitted Junior Securities) at a time when the
Trustee or such Holder has actual knowledge that such payment is prohibited by
this ARTICLE 10 , such payment will be held by the Trustee or such Holder, in
trust for the benefit of, and will be paid forthwith over and delivered, upon
written request, to, the holders of Senior Obligations of the Company as their
interests may appear or their representative under the agreement, indenture or
other document (if any) pursuant to which such Senior Obligations may have been
issued, as their respective interests may appear, for application to the payment
of all such Senior Obligations remaining unpaid to the extent necessary to pay
such Senior Obligations in full in accordance with their terms, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Obligations.

(b) With respect to the holders of Senior Obligations, the Trustee undertakes to
perform only those obligations on the part of the Trustee as are specifically
set forth in this ARTICLE 10, and no implied covenants or obligations with
respect to the holders of Senior Obligations will be read into this CVR
Agreement against the Trustee. The Trustee will not be deemed to owe any
fiduciary duty to the holders of Senior Obligations, and will not be liable to
any such holders if the Trustee pays over or distributes to or on behalf of
Holders or the Company or any other Person money or assets to which any holders
of Senior Obligations are then entitled by virtue of this ARTICLE 10, except if
such payment is made as a result of the willful misconduct or gross negligence
of the Trustee.

SECTION 10.4 Notice by Company. The Company will promptly notify the Trustee of
any facts known to the Company that would cause a payment of any Junior
Obligations to violate this ARTICLE 10, but failure to give such notice will not
affect the subordination of the Junior Obligations to the Senior Obligations as
provided in this ARTICLE 10.

SECTION 10.5 Subrogation. After all Senior Obligations are paid in full in money
or money’s worth and until the Junior Obligations are paid in full, Holders will
be subrogated to the rights of holders of Senior Obligations to receive
distributions applicable to Senior Obligations to the extent that distributions
otherwise payable to the Holders have been applied to the payment of Senior
Obligations. The Holders by accepting the Securities acknowledge that to the
extent that the Senior Obligations are determined to be unenforceable, or the
Senior Obligations are subordinated to other obligations of the Company, such
subrogation rights may be impaired.

SECTION 10.6 Relative Rights. This ARTICLE 10 defines the relative rights of
Holders and holders of Senior Obligations. Nothing in this CVR Agreement will:

 

51



--------------------------------------------------------------------------------

(a) impair, as between the Company and Holders, the obligations of the Company
under this CVR Agreement and the Securities;

(b) affect the relative rights of Holders and creditors of the Company other
than their rights in relation to holders of Senior Obligations; or

(c) prevent the Trustee or any Holder from exercising its available remedies
upon a Default or Event of Default, subject to the rights of holders of Senior
Obligations to receive distributions and payments otherwise payable to Holders
under this ARTICLE 10.

If the Company fails because of this ARTICLE 10 to pay any amounts due in
respect of the Securities on a due date in violation of SECTION 3.1(c) or
SECTION 3.1(d), the failure is still an Event of Default.

SECTION 10.7 Subordination May Not be Impaired by the Company. No right of any
holder of Senior Obligations to enforce the subordination of the Junior
Obligations may be impaired by any act or failure to act by the Company or any
Holder or by the failure of the Company or any Holder to comply with this CVR
Agreement.

SECTION 10.8 Distribution or Notice to the Representative. Whenever a
distribution is to be made or a notice given to holders of Senior Obligations,
the distribution may be made and the notice given to their representative in
accordance with the terms of the instrument or other agreement governing such
Senior Obligations. Upon any payment or distribution of assets of the Company
referred to in this ARTICLE 10, the Trustee and the Holders will be entitled to
rely upon any order or decree made by any court of competent jurisdiction or
upon any certificate of such representative or of the liquidating trustee or
agent or other Person making any distribution to the Trustee or to the Holders
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Obligations and other obligations of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this ARTICLE 10.

SECTION 10.9 Rights of the Trustee. Notwithstanding the provisions of this
ARTICLE 10 or any other provision of this CVR Agreement, the Trustee will not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment or distribution by the Trustee, and the Trustee may
continue to make payments on the Securities, unless the Trustee has received at
its address for notice specified in SECTION 1.5 at least five (5) Business Days
prior to the date of such payment written notice of facts that would cause the
payment of any Junior Obligations to violate this ARTICLE 10. Only the Company
or a representative of Senior Obligations may give the notice. Nothing in this
ARTICLE 10 will impair the claims of, or payments to, the Trustee under or
pursuant to SECTION 4.6 hereof. The Trustee in its individual or any other
capacity may hold Senior Obligations with the same rights it would have if it
were not the Trustee.

 

52



--------------------------------------------------------------------------------

SECTION 10.10 Authorization to Effect Subordination. Each Holder, by the
Holder’s acceptance of the Securities, authorizes and directs the Trustee on
such Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this ARTICLE 10, and appoints the
Trustee to act as such Holder’s attorney-in-fact for any and all such purposes.
If the Trustee (or any other Person acting on behalf of and at the direction of
the Majority Holders) does not file a proper proof of claim or proof of debt in
the form required in any proceeding referred to in SECTION 8.2 hereof at least
thirty (30) days before the expiration of the time to file such claim, the
representatives of the Senior Obligations are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.

SECTION 10.11 Amendments. The provisions of this ARTICLE 10 are expressly made
for the benefit of the holders from time to time of the Senior Obligations, and
may not be amended or modified without the written consent of the
representatives of the holders of all Senior Obligations.

ARTICLE 11

PURCHASE OF SECURITIES UPON CVR FAILURE EVENT

SECTION 11.1 Notice of Trustee. In the event that a Failure Purchase Eligibility
Date has occurred and the Company elects to purchase the Securities pursuant to
the provisions of SECTION 11.5 hereof (a “Failure Purchase”), it shall furnish
to the Trustee, at least thirty (30) days (unless a shorter period shall be
agreed to by the Trustee) but not more than sixty (60) days before the date on
which the Company proposes to consummate the Failure Purchase (any such date, a
“Failure Purchase Date”) (but in any event prior to the notice provided pursuant
to SECTION 11.2 hereof), an Officer’s Certificate (a “Failure Purchase Offer”)
setting forth (i) the clause of this CVR Agreement pursuant to which the Failure
Purchase shall occur, (ii) the Failure Purchase Date, and (iii) the Failure
Purchase Price, determined in accordance with SECTION 11.5 hereof.

SECTION 11.2 Notice of Failure Purchase. At least thirty (30) days but not more
than sixty (60) days before a Failure Purchase Date, the Company shall mail or
cause to be mailed, a notice of Failure Purchase to each Holder at its
registered address (the “Failure Purchase Notice”) and shall publicly disclose
the election of the Failure Purchase and the information required to be
contained in the Failure Purchase Notice pursuant to this SECTION 11.2. The
Failure Purchase Notice shall identify the number of Securities Outstanding and
shall state:

(a) the Failure Purchase Date;

 

53



--------------------------------------------------------------------------------

(b) the Failure Purchase Price;

(c) the name and address of the paying agent;

(d) that Securities must be surrendered to the Paying Agent to collect the
Failure Purchase Price;

(e) that, unless the Company fails to make payment of the Failure Purchase
Price, all right, title and interest in and to the Securities and any CVR
Payment or any other amounts due under this CVR Agreement, if any, on Securities
called for Failure Purchase ceases to accrue on and after the Failure Purchase
Date;

(f) the clause of this CVR Agreement pursuant to which the Failure Purchase
shall occur; and

(g) that no representation is made as to the correctness or accuracy of the
CUSIP and ISIN number, if any, listed in such notice or printed on the
Securities.

At the Company’s request, the Trustee shall give the Failure Purchase Notice in
the Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee at least forty five (45) days (unless a shorter
period shall be agreed to by the Trustee) but not more than sixty (60) days
prior to the Failure Purchase Date, an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

SECTION 11.3 Effect of Failure Purchase Notice. Once the Failure Purchase Notice
is mailed in accordance with SECTION 11.2 hereof, the Securities shall become
irrevocably due and payable on the Failure Purchase Date at the Failure Purchase
Price. A Failure Purchase Notice shall be deemed to be given when mailed,
whether or not the Holder receives the notice. In any event, failure to give a
particular Holder his or her Failure Purchase Notice, or any defect in such
notice, shall not affect the validity of the proceedings for the Failure
Purchase.

SECTION 11.4 Deposit of Failure Purchase Price. On or one (1) Business Day prior
to the Failure Purchase Date, the Company shall deposit with the Trustee or with
the paying agent (if different from the Trustee) money sufficient to pay the
Failure Purchase Price of all Securities Outstanding on that date. The Trustee
or the paying agent shall promptly return to the Company any money deposited
with the Trustee or the paying agent by the Company in excess of the amounts
necessary to pay the Failure Purchase Price of all Securities Outstanding.

If the Company complies with the provisions of the preceding paragraph, on and
after the Failure Purchase Date, all right, title and interest of a Holder to
any CVR Payment, if any, shall cease to accrue on the Securities. If any
Security called for Failure Purchase shall not be so paid upon surrender for
Failure Purchase because of the failure of the Company to comply with the
preceding paragraph, interest shall be paid on the unpaid Failure Purchase Price
from the Failure Purchase Date, until such Failure Purchase Price is paid at the
Shortfall Interest Rate.

 

54



--------------------------------------------------------------------------------

SECTION 11.5 Failure Purchase by the Company. The Company may, for a period of
sixty (60) days after any Failure Purchase Eligibility Date, issue the Failure
Purchase Notice in accordance with SECTION 11.2. Upon issuance of the Failure
Purchase Notice and in compliance with the other provisions of this ARTICLE 10,
the Company shall, on the Failure Purchase Date specified in such Failure
Purchase Notice, purchase and cancel all (but not less than all) of the
outstanding Securities at a cash price equal to 115% of the volume weighted
average price paid per Security for all Securities traded over the forty-five
(45) trading days prior to the fifth (5th) trading day prior to the date of the
Failure Purchase Notice (the “Failure Purchase Price”). If the Company has not
issued the Failure Purchase Notice within such sixty (60) day period after the
occurrence of a Failure Purchase Eligibility Date, it shall not be entitled to
issue a Failure Purchase Notice and purchase and cancel the Securities until the
next instance in which a Failure Purchase Eligibility Date occurs.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this CVR Agreement to be duly
executed, all as of the day and year first above written.

 

Wright Medical Group, Inc.

By:

 

 

Name:

 

Title:

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

as the Trustee

By:

 

 

Name:

 

Title:

 

 

56



--------------------------------------------------------------------------------

ANNEX A

[For Global Securities only: THIS SECURITY IS A GLOBAL SECURITY WITHIN THE
MEANING OF THE CONTINGENT VALUE RIGHTS AGREEMENT (THE “CVR AGREEMENT”)
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF. THIS SECURITY IS NOT EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE CVR AGREEMENT, AND NO
TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY
THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY
TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE CVR AGREEMENT. UNLESS AND UNTIL IT
IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN DIRECT REGISTRATION FORM,
THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

WRIGHT MEDICAL GROUP, INC.

No.                              Certificate for                             
Contingent Value Rights                             

This certifies that                     , or registered assigns (the “Holder”),
is the registered holder of the number of Contingent Value Rights (“CVRs” or
“Securities”) set forth above. Each CVR entitles the Holder, subject to the
provisions contained herein and in the CVR Agreement referred to on the reverse
hereof, to payments from Wright Medical Group, Inc., a Delaware corporation (the
“Company”), in the amounts and in the forms determined pursuant to the
provisions set forth on the reverse hereof and as more fully described in the
CVR Agreement referred to on the reverse hereof. Such payments shall be made on
a Payment Date, as defined in the CVR Agreement referred to on the reverse
hereof.

 

A-1



--------------------------------------------------------------------------------

Payment of any amounts pursuant to this CVR Certificate shall be made only to
the registered Holder (as defined in the CVR Agreement) of this CVR Certificate.
Such payment shall be made in the Borough of Manhattan, The City of New York, or
at any other office or agency maintained by the Company for such purpose, in
such coin or currency of the United States of America as at the time is legal
tender for the payment of public and private debts; provided, however, the
Company may pay such amounts by wire transfer or check payable in such money.
American Stock Transfer & Trust Company, LLC has been initially appointed as
Paying Agent at its office or agency in The City of New York.

Reference is hereby made to the further provisions of this [Global Security]
[CVR Certificate] set forth on the reverse hereof, which further provisions
shall for all purposes have the same effect as if set forth at this place.

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this [Global
Security] [CVR Certificate] shall not be entitled to any benefit under the CVR
Agreement, or be valid or obligatory for any purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

[—]

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

[Form of Reverse of Global Security or CVR Certificate]

1. This [Global Security] [CVR Certificate] is issued under and in accordance
with the Contingent Value Rights Agreement, dated as of                  (the
“CVR Agreement”), between the Company and American Stock Transfer & Trust
Company, LLC, a New York limited liability trust company, as trustee (the
“Trustee,” which term includes any successor Trustee under the CVR Agreement),
and is subject to the terms and provisions contained in the CVR Agreement, to
all of which terms and provisions the Holder of this [Global Security] [CVR
Certificate] consents by acceptance hereof. The CVR Agreement is hereby
incorporated herein by reference and made a part hereof. Reference is hereby
made to the CVR Agreement for a full statement of the respective rights,
limitations of rights, duties, obligations and immunities thereunder of the
Company, the Trustee and the Holders of the CVRs. All capitalized terms used in
this [Global Security] [CVR Certificate] without definition shall have the
respective meanings ascribed to them in the CVR Agreement. Copies of the CVR
Agreement can be obtained by contacting the Trustee.

2. In the event of any conflict between this [Global Security] [CVR Certificate]
and the CVR Agreement, the CVR Agreement shall govern and prevail.

3. Subject to the terms and conditions of the CVR Agreement, on any Product
Sales Milestone Payment Date, the Company shall pay to the Trustee, for the
benefit of the Holder hereof as of the applicable record date, for each CVR
represented hereby, the Product Sales Milestone Payment with respect to such
Product Sales Milestone Payment Date.

4. Subject to the terms and conditions of the CVR Agreement, on the Approval
Milestone Payment Date, the Company shall pay to the Trustee, for the benefit of
the Holder hereof as of the applicable record date, for each CVR represented
hereby, the Approval Milestone Payment.

5. Each CVR Payment, if any, and interest thereon, if any, shall be payable by
the Company in such coin or currency of the United States of America as at the
time is legal tender for the payment of public and private debts; provided,
however, the Company may pay such amounts by its check or wire transfer payable
in such money. American Stock Transfer & Trust Company, LLC has been initially
appointed as Paying Agent at its office or agency in The City of New York.

6. If a Breach occurs and is continuing, either the Trustee may or the Acting
Holders, by notice to the Company and to the Trustee shall bring suit in
accordance with the terms and conditions of the CVR Agreement to protect the
rights of the Holders, including to obtain payment of all amounts then due and
payable, with interest at the Breach Interest Rate from the date of the Breach
through the date payment is made or duly provided for.

7. No reference herein to the CVR Agreement and no provision of this [Global
Security] [CVR Certificate] or of the CVR Agreement shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay any
amounts determined pursuant to the terms hereof and of the CVR Agreement at the
times, place and amount, and in the manner, herein prescribed.



--------------------------------------------------------------------------------

8. As provided in the CVR Agreement and subject to certain limitations therein
set forth, the transfer of the CVRs represented by this [Global Security] [CVR
Certificate] is registrable on the Security Register, upon surrender of this
[Global Security] [CVR Certificate] for registration of transfer at the office
or agency of the Company maintained for such purpose in The City of New York,
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar duly executed by, the Holder hereof or his
attorney duly authorized in writing, and thereupon one or more new [Global
Securities] [CVR Certificates], for the same amount of CVRs, shall be issued to
the designated transferee or transferees. The Company hereby initially
designates the office of Trustee at 6201 15th Avenue, Brooklyn, New York 11219
as the office for registration of transfer of this [Global Security] [CVR
certificate].

9. As provided in the CVR Agreement and subject to certain limitations therein
set forth, this [Global Security] [CVR Certificate] is exchangeable for one or
more CVR certificates or Direct Registration Securities representing the same
number of CVRs as represented by this [Global Security] [CVR Certificate] as
requested by the Holder surrendering the same.

10. No service charge shall be made for any registration of transfer or exchange
of CVRs, but the Company may require payment of a sum sufficient to cover any
documentary, stamp or similar tax or other similar governmental charge payable
in connection with any registration of transfer or exchange of Securities, other
than exchanges pursuant to SECTIONS 3.5 or 6.6 of the CVR Agreement not
involving any transfer.

11. Prior to the time of due presentment of this [Global Security] [CVR
Certificate] for registration of transfer, the Company, the Trustee and any
agent of the Company or the Trustee may treat the Person in whose name this
[Global Security] [CVR Certificate] is registered as the owner hereof for all
purposes, and neither the Company, the Trustee nor any agent shall be affected
by notice to the contrary.

12. Neither the Company nor the Trustee has any duty or obligation to the Holder
of this [Global Security] [CVR Certificate], except as expressly set forth
herein or in the CVR Agreement.

13. As provided in the CVR Agreement and subject to certain limitations therein
set forth, the rights of the Holder of this [Global Security] [CVR Certificate]
shall terminate on the Termination Date.

14. Governing Law; Jurisdiction; Venue. THIS [GLOBAL SECURITY] [CVR CERTIFICATE]
AND THE CVR AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS [GLOBAL SECURITY]
[CVR CERTIFICATE] AND THE CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS [GLOBAL SECURITY] [CVR CERTIFICATE] AND THE CVR AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS [GLOBAL
SECURITY] [CVR CERTIFICATE] AND THE CVR AGREEMENT OR AS AN INDUCEMENT TO ACCEPT
THIS [GLOBAL SECURITY] [CVR CERTIFICATE]) OR THE SECURITIES, SHALL BE GOVERNED
BY AND CONSTRUED



--------------------------------------------------------------------------------

IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF THE COMPANY, THE TRUSTEE AND EACH
OF THE HOLDERS BY THEIR ACCEPTANCE OF THE SECURITIES, HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE COURT IN THE STATE OF DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE IN RESPECT OF ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON,
ARISE OUT OF OR RELATE TO THIS [GLOBAL SECURITY] [CVR CERTIFICATE] AND THE CVR
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS [GLOBAL
SECURITY] [CVR CERTIFICATE] AND THE CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE
OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS [GLOBAL SECURITY] [CVR CERTIFICATE]
AND THE CVR AGREEMENT OR AS AN INDUCEMENT TO ACCEPT THIS [GLOBAL SECURITY] [CVR
CERTIFICATE]), OR THE SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE
AFORESAID COURTS.

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the [Global Securities] [CVR Certificates] referred to in the
within-mentioned CVR Agreement.

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as the Trustee By:  

 

  Authorized Signatory

Dated: